Exhibit 10.6

 

 

 

Pension Plan for Employees of

Amphenol Corporation

 

 

 

(Amended and Restated as of January 1, 2016)





 

--------------------------------------------------------------------------------

 



PENSION PLAN FOR EMPLOYEES OF

AMPHENOL CORPORATION

 

This Plan document restates the Pension Plan for Employees of Amphenol
Corporation that was effective January 1, 2011, by incorporating the First
Amendment generally effective May 23, 2012, the Second Amendment effective
August 14, 2012, the Third Amendment effective December 19, 2012,  the Fourth
Amendment effective January 1, 2013, the Fifth Amendment generally effective
September 1, 2013, the Sixth Amendment generally effective June 26, 2013, and
the Seventh Amendment, generally effective January 1, 2015.

 



 

--------------------------------------------------------------------------------

 



 

ARTICLE I. 3

 

ELIGIBILITY


3 

1.1

Eligibility


3 

ARTICLE II. 4

 

EMPLOYER CONTRIBUTIONS


4 

2.1.

Payment of Contributions:


4 

2.2.

Limitation on Contribution:


4 

2.3.

Time of Payment:


4 

2.4.

No Additional Liability:


4 

ARTICLE III. 5

 

EMPLOYER CONTRIBUTIONS


5 

3.1.

Required Contributions:


5 

ARTICLE IV. 6

 

PLAN BENEFITS


6 

4.1.

Plan Benefits:


6 

4.2.

Minimum Benefit for Top-Heavy Plan:


9 

4.3.

Non-Duplication of Benefits:


10 

4.4.

Transfers, Service with Affiliated Employers:


11 

ARTICLE V. 12

 

LIMITATIONS ON BENEFITS


12 

5.2

Minimum Funding Requirements.


12 

5.3

Funding Based Restrictions.


12 

ARTICLE VI. 21

 

VESTING


21 

6.1.

Vesting Rights:


21 

6.2.

Top-Heavy Vesting:


21 

6.3.

Service Computation Period; Service Credit


21 

6.4.

Amendment of Vesting Schedule:


21 

6.5.

Amendments Affecting Vested and/or Accrued Benefit.


22 

 





-  i  -

--------------------------------------------------------------------------------

 



6.6.

No Divestiture for Cause:


22 

ARTICLE VII.


23 

PAYMENT OF BENEFITS


23 

7.1.

Notice:


23 

7.1A

Right to Elect Retroactive Annuity Start Date:


23 

7.2.

Waiver of Thirty (30) Day Notice Period:


24 

7.3.

Form of Payment.


24 

7.4.

Actuarial Equivalent Benefit:


25 

7.5.

Payment Without Participant Consent:


25 

7.6.

Restrictions on Immediate Distributions:


26 

7.7.

Limitation of Benefits on Plan Termination:


27 

7.8.

Early Plan Termination Restrictions:


28 

7.9.

Suspension of Benefits:


31 

7.11.

Minimum Distribution Requirements:


33 

7.12.

TEFRA Election Transitional Rule:


36 

7.13.

Distribution of Death Benefit


37 

7.14.

Date Distribution Deemed to Begin:


39 

7.15.

Distribution Pursuant to Qualified Domestic Relations Orders:


39 

7.16.

Payment to a Person Under a Legal Disability:


39 

7.17.

Unclaimed Benefits Procedure:


40 

7.18.

Direct Rollovers:


40 

7.19

Certain Highly Compensated Employees:


41 

ARTICLE VIII.


42 

JOINT AND SURVIVOR ANNITY REQUIREMENTS


42 

8.1.

Applicability Of Provisions:


42 

8.2.

Payment Of Qualified Joint and Survivor Annuity:


42 

8.3.

Payment Of Qualified Pre-Retirement Survivor Annuity:


42 

8.4.

Notice Requirements For Qualified Joint and Survivor Annuity:


42 

8.5.

Notice Requirements For Qualified Pre-Retirement Survivor Annuity:


43 

8.6.

Qualified Election:


44 

8.7

Election Period:


45 

8.8.

Pre-age Thirty-five (35) Waiver:


45 

8.9.

Transitional Joint and Survivor Annuity Rules:


45 





-  ii  -

--------------------------------------------------------------------------------

 



 

ARTICLE IX. 47

 

QUALIFIED DOMESTIC RELATIONS ORDERS


47 

9.1.

Qualified Domestic Relations Orders:


47 

ARTICLE X. 50

 

TRANSFERS FROM OTHER QUALIFIED PLANS; DIRECT ROLLOVERS


50 

10.1.

Transfers From Other Qualified Plans; Direct Rollovers:


50 

ARTICLE XI. 51

 

TRANSFERS; SERVICE WITH AFFILIATED EMPLOYERS


51 

11.1.

Transfers:


51 

ARTICLE XII.


52 

AMENDMENT, TERMINATION, MERGER OR CONSOLIDATION


52 

12.1.

Amendment of the Plan:


52 

12.2.

Termination:


52 

12.3.

Merger or Consolidation of the Plan:


56 

ARTICLE XIII.


57 

PARTICIPATING EMPLOYERS


57 

13.1.

Adoption by Other Employers:


57 

13.2.

Requirements of Participating Employers:


57 

13.3.

Designation of Agent.


57 

13.4.

Employee Transfers.


58 

13.5.

Participating Employer’s Contribution:


59 

13.6.

Discontinuance of Participation:


60 

13.7.

Plan Administrator’s Authority:


60 

ARTICLE XIV.


61 

ADMINISTRATION OF THE PLAN


61 

14.1.

Appointment of Plan Administrator and Trustee:


61 

14.2.

Plan Administrator:


61 

14.3.

Delegation of Powers:


61 

14.4.

Trust Agreement


62 

14.5.

Appointment of Advisers:


62 

 





-  iii  -

--------------------------------------------------------------------------------

 



14.6.

Records and Reports:


62 

14.7.

Information from Employer:


63 

14.8.

Majority Actions:


63 

14.9.

Expenses:


63 

14.10.

Discretionary Acts:


63 

14.11.

Responsibility of Fiduciaries:


63 

14.12.

Indemnity by Employer:


64 

14.13.

Claims Procedure:


64 

14.14

Recovery of Benefit Overpayments:


65 

ARTICLE XV.


66 

GENERAL


66 

15.1.

Bonding:


66 

15.2.

Action by the Employer:


66 

15.3.

Employment Rights:


66 

15.4.

Nonalienation of Benefits.


66 

15.5.

Governing Law:


68 

15.6.

Conformity to Applicable Law:


68 

15.7.

Usage:


68 

15.8.

Legal Action:


68 

15.9.

Exclusive Benefit:


69 

15.10.

Prohibition Against Diversion of Funds:


69 

15.11.

Return of Contribution:


69 

15.12.

Employer’s Protective Clause:


70 

15.13.

Insurer’s Protective Clause:


70 

15.14.

Receipt and Release for Payments:


70 

15.15.

Headings:


70 

ARTICLE XVI.


71 

DEFINITIONS


71 

16.1

Accrued Benefit:


71 

16.2.

Actuarial Equivalent:


71 

16.3.

Administrative Committee:


72 

16.4.

Affiliated Employer:


72 

16.5.

Aggregation Group:


72 





-  iv  -

--------------------------------------------------------------------------------

 



16.6.

Anniversary Date:


73 

16.7.

Annual Benefit:


73 

16.8.

Annuity:


74 

16.9.

Annuity Starting Date:


74 

16.10.

Average Monthly Compensation:


74 

16.11.

Beneficiary:


74 

16.12.

Break in Service:


75 

16.15.

Controlled Group:


80 

16.16.

Determination Date:


80 

16.17.

Direct Rollover:


80 

16.18.

Disability:


80 

16.19.

Distributee:


80 

16.20.

Earliest Retirement Date:


80 

16.21.

Early Retirement Age:


80 

16.22.

Early Retirement Date:


80 

16.23.

Eligible Class:


80 

16.26.

Employee:


85 

16.33.

Foreign Subsidiary:


86 

16.35

Highly Compensated Employee:


86 

16.36.

Highly Compensated Participant:


88 

16.37.

Hours of Service:


88 

16.38.

Inactive Participants:


90 

16.39.

Key Employee:


90 

16.40.

Late Retirement Date:


90 

16.41.

Leased Employee:


90 

16.47.

Normal Retirement Date:


92 

16.48.

Participant:


92 

16.49.

Participating Employer:


92 

16.50.

Period of Military Duty:


92 

16.51.

Period of Service:


92 

16.52.

Period of Severance:


92 

16.53

Plan:


92 

16.54.

Plan Administrator:


94 

16.55.

Plan Year:


94 

16.56.

Predecessor Employer:


94 

 





-  v  -

--------------------------------------------------------------------------------

 



 

16.57.

Present Value of Accrued Benefit:


94 

16.58.

Primary Social Security Retirement Benefit:


94 

16.59.

Qualified Domestic Relations Order:


95 

16.60.

Qualified Joint and Survivor Annuity:


95 

16.61.

Qualified Pre-Retirement Survivor Annuity:


95 

16.62.

Re-employment Commencement Date:


96 

16.63.

Re-entry Date:


96 

16.64.

Regulation:


96 

16.65.

Retirement:


96 

16.72.

Top-Heavy Ratio:


97 

16.73.

Top-Paid Group:


99 

16.74.

Trust Agreement.


100 

16.75.

Trust Fund.


100 

16.76.

Trustee.


100 

16.77.

Valuation Date.


100 

16.78.

Year of Accrual Service:


100 

16.79.

Year of Eligibility Service:


100 

16.80.

Year of Service:


100 

16.81.

Year of Vesting Service:


100 

 

 



-  vi  -

--------------------------------------------------------------------------------

 



PENSION PLAN FOR EMPLOYEES OF

AMPHENOL CORPORATION

PREAMBLE

 

The Board of Directors of AMPHENOL CORPORATION, a Delaware corporation, approved
and adopted a defined benefit pension plan for certain Employees, effective as
of December 31, 1997, which amended and restated the Salaried Employees Pension
Plan of the Amphenol Corporation, as previously amended effective January 1,
1989 (hereinafter referred to as the “Predecessor Plan”); and which now serves
as the single plan to pay benefits to Employees previously participating in
certain other plans maintained by the Employer or its affiliates, which plans
were merged and consolidated into the Plan effective as of December 31, 1997.

Prior to December 31, 1997, Amphenol Corporation and certain of its affiliates
maintained the following defined benefit pension plans for eligible employees:

·



Salaried Employee’s Pension Plan of the Amphenol Corporation

·



The Hourly Employees’ Pension Plan of Amphenol Corporation

·



Pension Plan for Hourly Paid Employees of Chatham Cable Company

·



Pyle-National Retirement Plan for Salaried Employees

·



LPL Technologies Inc. Retirement Plan

·



Pyle-National Retirement Plan for Hourly Employees

·



Pension Plan for Salaried Employees of the Sidney Division of the Amphenol
Corporation

·



Pension Plan for Hourly Employees of the Sidney Division of the Amphenol
Corporation

All of the aforesaid plans were merged and consolidated effective as of December
31, 1997.  All benefits previously provided under the plans are provided under
the Plan subsequent to the merger and consolidation.  All assets of the plans
were transferred to the Plan and Trust and are, on an ongoing basis, available
to pay benefits to employees and their beneficiaries;





-  1  -

--------------------------------------------------------------------------------

 



The Employer continues to desire to retain the distinct benefit structures that
applied to the participants of the plans prior to the merger and consolidation
to the greatest extent possible.  To accomplish this, the Plan document
cross-references certain Exhibits which constitute the text of the pre-merger
plans with subsequent amendments.  The persons eligible to participate in the
Plan are defined by the language of the Plan document which cross-references the
Exhibits.  To the extent there is a discrepancy between the Plan document and
any Exhibit with respect to any matter, including but not limited to the
definition of the Eligible Class of employees, the Plan document will
govern.  The Exhibits do not reflect amendments required to be made pursuant to
the applicable laws referenced on the cover page.  All such amendments have been
made to the Plan document, and apply to the Exhibits.  In other respects, to the
extent practicable the Exhibits shall govern the nature, form and timing of
benefits under the Plan.

It is the intention of Amphenol Corporation to restate the Plan as of the date
set forth on the cover page, and that the Plan continue to meet the requirements
of Section 401(a) of the Internal Revenue Code.





-  2  -

--------------------------------------------------------------------------------

 



ARTICLE I.

ELIGIBILITY

1.1        Eligibility

(a)        General. An Employee shall be eligible to participate in this Plan
only to the extent that he or she is in an Eligible Class.  Except as otherwise
provided in subsection (b) below, the terms and conditions of eligibility shall
be determined by reference to the Exhibit attached hereto which corresponds to
the Employee’s Eligible Class. 

(b)        January 1, 2007 Plan Freeze.  Notwithstanding any provision of this
Plan, including any applicable Exhibit, to the contrary, no salaried Employee
shall become a Participant in the Plan after December 31, 2006.  An Inactive
Participant who is reemployed by the Employer or a Participating Employer as a
salaried Employee after December 31, 2006 shall not accrue additional benefits
under the Plan. 





-  3  -

--------------------------------------------------------------------------------

 



ARTICLE II.

EMPLOYER CONTRIBUTIONS

2.1.        Payment of Contributions:  The Employer shall contribute to the Plan
from time to time such amounts as the Plan Administrator and the Employer shall
determine are necessary to provide Plan benefits.  Such amounts shall be
determined under accepted actuarial methods and assumptions, and may be
contributed in cash or property.

2.2.        Limitation on Contribution:  Notwithstanding the foregoing, the
Employer’s contribution for any Plan Year will not exceed the maximum amount
allowable as a deduction to the Employer under Code Section 404, except to the
extent necessary to satisfy the minimum funding standard required under Code
Section 412 or to correct an error, in which event, the Employee shall make a
contribution to the Plan even if it causes the limitation under Code Section 404
to be exceeded.

2.3.        Time of Payment:  The Employer will pay to the Trustee its
contribution to the Plan for each Plan Year, within the time prescribed by law,
including extensions of time, for the filing of the Employer’s federal income
tax return for the Fiscal Year.  In no event, however, will payment to the
Trustee be made after the expiration of the time limit prescribed for
satisfaction of the minimum funding requirements of Code Section 412.

2.4.        No Additional Liability:  The pension benefits to be provided under
the Plan shall be only such as can be provided by the assets of the Trust Fund
and, except as provided by law, there shall be no liability or obligation on the
part of the Employer to make any further contributions to the Plan in the event
of its termination.  Except as otherwise required by ERISA or other applicable
law, no liability for the payment of benefits hereunder shall be imposed upon
the Employer, or the officers, directors or stockholders of the Employer.





-  4  -

--------------------------------------------------------------------------------

 



ARTICLE III.

EMPLOYER CONTRIBUTIONS

3.1.        Required Contributions:  The amount of contributions required of
Participants as a condition for receiving benefits provided hereunder shall be
determined by reference to the Exhibit that corresponds to the Participant’s
classification and status.





-  5  -

--------------------------------------------------------------------------------

 



ARTICLE IV.

PLAN BENEFITS

4.1.        Plan Benefits:

(a)        General.  A Participant’s benefits, including death and disability
benefits, shall be determined by reference to the Exhibit corresponding to the
Participant’s classification and status; provided, however, notwithstanding any
provision of this Plan to the contrary, including any applicable Exhibit,
(i) effective December 12, 1994, benefits with respect to qualified military
service will be provided in accordance with section 414(u) of the Code, and
(ii) effective January 1, 2007, benefits for Participants in salaried portions
of the Plan, including death and disability benefits, shall be subject to the
modifications set forth in this Section 4.1.

(b)        Definitions.

(i)        Grandfathered Participant.  A Participant in a salaried portion of
the Plan who, as of December 31, 2006, is actively employed (including on short
term disability or an authorized leave of absence) or on long term disability at
a participating division or location of Amphenol Corporation or a Participating
Employer and is either:

a.        age 50 or older, with 15 or more Years of Vesting Service; or

b.        has 25 or more Years of Vesting Service. 

Solely for purposes of determining a Participant’s grandfathered status pursuant
to this Section, Years of Vesting Service shall be determined using the rules
set forth in the applicable Exhibit; provided, however, that references therein
to, and provisions of, prior plan documents shall be disregarded.

(ii)        Non-Grandfathered Participant.  A Participant in a salaried portion
of the Plan who is not a Grandfathered Participant.

(c)        Accrued Benefit.  Effective December 31, 2006, a Non-Grandfathered
Participant’s Accrued Benefit shall be frozen.  The following limitations shall
apply when determining the Accrued Benefit of a Non-Grandfathered Participant
under the Exhibit corresponding to the Non-Grandfathered Participant’s
classification and status:





-  6  -

--------------------------------------------------------------------------------

 



(i)        Compensation.  No Compensation paid after December 31, 2006 shall
count under the Plan when determining a Non-Grandfathered Participant’s Average
Monthly Compensation.

(ii)        Years of Accrual Service.  No period of employment with the Employer
or a Participating Employer after December 31, 2006 shall count under the Plan
when determining a Non-Grandfathered Participant’s Years of Accrual Service.

(iii)       Primary Social Security Retirement Benefit.  The Primary Social
Security Retirement Benefit of a Non-Grandfathered Participant shall be
determined as of December 31, 2006. 

The foregoing freeze shall not apply to Grandfathered Participants.

(d)        Amphenol Salaried (Exhibit A) Disability Benefit.  Effective January
1, 2007, no Participant shall be eligible to commence a disability retirement
benefit pursuant to Section 4.5 of Exhibit A.  Effective January 1, 2007, a
Grandfathered Participant who participates in the Amphenol Salaried portion of
the Plan, shall be eligible for the disability retirement benefit set forth in
Section 4.6 of Exhibit C if he or she meets the requirements thereof, provided
that the amount of his or her disability retirement benefit at Normal Retirement
Date or Early Retirement Date, which shall include supplemental credits for the
period of disability, shall otherwise be determined in accordance with Section
4.1 or 4.3 of Exhibit A, as applicable.

(e)        Amphenol Salaried (Exhibit A) Death Benefit.  Effective January 1,
2007, no Participant shall be eligible for a death benefit pursuant to Section
4.6 of Exhibit A.  Effective January 1, 2007, a Participant who dies prior to
his or her Annuity Starting Date shall instead be eligible for the death
benefits set forth in Section 4.7 of Exhibit C if he or she meets the
requirements thereof, provided that the amount of the Qualified Pre-Retirement
Survivor Annuity or the Pre-Retirement Survivor Annuity shall be determined in
accordance with Section 4.1 or 4.3 of Exhibit A, as applicable.

(f)        LPL (Exhibit C) Disability Benefit.  Effective January 1, 2007, no
Non-Grandfathered Participant shall be eligible to commence a disability
retirement benefit pursuant to Section 4.6 of Exhibit C or any other provision
of the Plan.





-  7  -

--------------------------------------------------------------------------------

 



(g)        Sidney Salaried (Exhibit G) Disability Benefit.  Effective December
31, 2006, the Accrued Benefit of a Participant, for purposes of determining his
or her disability retirement benefit pursuant to Section 4.5 of Exhibit G, shall
be frozen.  The following limitations shall apply when determining such Accrued
Benefit: 

(i)        Compensation.  No Compensation paid after December 31, 2006 shall
count under the Plan when determining a Participant’s Average Monthly
Compensation.

(ii)       Years of Accrual Service.  No period of employment with the Employer
or a Participating Employer and no period of disability after December 31, 2006
shall count under the Plan when determining a Participant’s Years of Accrual
Service.

Effective January 1, 2007, a Grandfathered Participant who participates in the
Sidney Salaried portion of the Plan, shall be eligible, if he or she meets the
requirements thereof, for the greater of:

(x)       the December 31, 2006 frozen disability retirement benefit set forth
above, and

(y)       the disability retirement benefit set forth in Section 4.6 of Exhibit
C, provided that the amount of his or her disability retirement benefit at
Normal Retirement Date or Early Retirement Date, which shall include
supplemental credits for the period of disability, shall otherwise be determined
in accordance with Section 4.1 or 4.3 of Exhibit G, as applicable.

(h)        Sidney Salaried (Exhibit G) Death Benefits.  Effective January 1,
2007, a Participant, other than a Participant who has commenced benefits under
the Plan on or before December 31, 2006, shall not be eligible for any of the
death benefits set forth in Section 4.6 of Exhibit G.  Effective January 1,
2007, a Participant who dies prior to his or her Annuity Starting Date shall
instead be eligible for the death benefits set forth in Section 4.7 of Exhibit C
if he or she meets the requirements thereof, provided that the amount of the
Qualified Pre-Retirement Survivor Annuity or the Pre-Retirement Survivor Annuity
shall be determined in accordance with Section 4.1 or 4.3 of Exhibit G, as
applicable.





-  8  -

--------------------------------------------------------------------------------

 



(i)        Sidney Salaried (Exhibit G) Special Medicare Benefit.  Effective
January 1, 2007, a Participant, other than a Participant who has commenced
benefits under the Plan on or before December 31, 2006, shall not be eligible
for the Special Medicare Benefit set forth in Section 4.8 of Exhibit G. 

(j)        USERRA. 

(i)        Without limitation, in the case of a death occurring on or after
January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Code Section 414(u)), the survivors of the Participant
are entitled to any additional benefits (other than benefit accruals relating to
the period of qualified military service) provided under the Plan as if the
Participant has resumed and then terminated employment on account of death.

(ii)       For years beginning after December 31, 2008, an individual receiving
a differential wage payment, as defined by Code Section 3401(h)(2), is treated
as an Employee of the Employer making the payment.  Such differential wage
payment is treated as Compensation, and the Plan is not treated as failing to
meet the requirements of any provision described in Code Section 414(u)(1)(C) by
reason of any contribution or benefit which is based on the differential wage
payment.

4.2.      Minimum Benefit for Top-Heavy Plan: 

(a)        The minimum Accrued Benefit derived from Employer contributions to be
provided under this Section for each Non-Key Employee who is a Participant
during a Plan Year in which the Plan is Top-Heavy Plan shall equal the product
of (1) said Participant’s Compensation averaged over the five (5) consecutive
Limitation Years (or actual number of Limitation Years, if less) which produce
the highest average and (2) the lesser of (i) two percent (2%) multiplied by
Years of Service or (ii) twenty percent (20%).

(b)        For purposes of providing the aforesaid minimum benefit under Code
Section 416, a Non-Key Employee who is not a Participant solely because (1) his
Compensation is below a stated amount or (2) he declined to make required
contributions (if required) to the Plan will be considered to be a
Participant.  Furthermore, such minimum benefit shall be provided regardless of
whether such Non-Key Employee is employed on a specified date.





-  9  -

--------------------------------------------------------------------------------

 



(c)        For purposes of this Section, Years of Service for any Plan Year
beginning before January 1, 1984, or for any Plan Year during which the Plan was
not a Top-Heavy Plan shall be disregarded.  Furthermore, for Plan Years
beginning after December 31, 2001, for purposes of satisfying the minimum
benefit requirements of Section 416(c)(1) of the Code and the Plan, in
determining years of service with the Company, any service with the Company
shall be disregarded to the extent that such service occurs during a Plan Year
when the Plan benefits (within the meaning of Section 410(b) of the Code) no Key
Employee or former Key Employee.

(d)        For purposes of this Section, Compensation for any Limitation Year
ending in a Plan Year which began prior to January 1, 1984, subsequent to the
last Limitation Year during which the Plan is a Top-Heavy Plan, or in which the
Participant failed to complete a Year of Service, shall be disregarded.

(e)        For the purposes of determining the top-heavy minimum benefit under
this Section, Compensation shall be limited to $200,000 (as adjusted in such
manner as permitted under Code Section 415(d)).

(f)        If the Article herein entitled “Payment of Benefits” provides for the
Normal Retirement Benefit to be paid in form other than a single life annuity,
the Accrued Benefit under this Section shall be the Actuarial Equivalent of the
minimum Accrued Benefit under (a) above.

(g)        If payment of the minimum Accrued Benefit commences at a date other
than Normal Retirement Date, the minimum Accrued Benefit shall be the Actuarial
Equivalent of the minimum Accrued Benefit commencing at Normal Retirement Date.

(h)        If a Non-Key Employee participants in this Plan and a defined
contribution plan included in a Required Aggregation Group which is top-heavy,
the minimum benefits shall be provided under this Plan.

(i)        The preceding provisions of this Section shall be inapplicable to the
extent not required of this Plan pursuant to Code Section 416(i)(4).

4.3.       Non-Duplication of Benefits:  If an Inactive Participant who is no
longer actively employed by the Employer again becomes actively employed by the
Employer in the same Eligible Class, any such renewed participation shall not
result in duplication of benefits.  Accordingly, if such Participant has
received or was deemed to have received a distribution of a





-  10  -

--------------------------------------------------------------------------------

 



vested Accrued Benefit under the Plan by reason of prior participation (and such
distribution has not been repaid to the Plan with interest as described in the
preceding paragraph within a period of the earlier of five (5) years after the
first date on which the Participant is subsequently reemployed by the Employer
or the close of the first period of five (5) consecutive Breaks in Service
commencing after the distribution), his Accrued Benefit shall be reduced by the
Accrued Benefit determined as of the date of distribution.

4.4.        Transfers, Service with Affiliated Employers:  The benefits provided
hereunder as to an Employee who transfers employment to or from an Affiliated
Employer or into another Eligible Class shall be determined by reference to this
Article and the Article herein entitled “TRANSFERS; SERVICE WITH AFFILIATED
EMPLOYERS.”





-  11  -

--------------------------------------------------------------------------------

 



ARTICLE V.

LIMITATIONS ON BENEFITS

5.1        Limitation of Benefits to Comply With Section 415.   Effective for
Limitation Years beginning on or after July 1, 2007, and notwithstanding any
Plan provisions to the contrary, in no event may the maximum annual retirement
benefit payable to a Participant under the Plan and any other defined benefit
plan of the Employer or an Affiliated Employer at any time within the Limitation
Year exceed the limitations contained in Code Section 415 (as amended from time
to time, including, without limitation, P.L. 108-218, the Pension Funding Equity
Act of 2004, P.L. 109-280, the Pension Protection Act of 2006, and P.L. 110-458,
the Worker, Retiree, and Employer Recovery Act of 2008) and the regulations and
guidance issued thereunder, which are hereby incorporated by reference,
including, without limitation, the following definition of compensation as set
out therein:

The term “compensation” for purposes of compliance with the limitations under
Code Section 415 shall include the following:

(i)        wages as reported for purposes of federal income tax on Form W-2;

(ii)       elective deferrals as defined in Section 402(g)(3) of the Code and
salary reduction contributions of the Participant not includible in his or her
gross income by reason of Section 125 (including amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he or she has other health coverage) or Section 132(f) of
the Code; and

(iii)       compensation paid after severance from employment as set out in
Treas. Reg. § 1.415(c)-2(e)(3).

5.2        Minimum Funding Requirements.  Notwithstanding any provisions of the
Plan to the contrary, effective for Plan Years beginning after December 31, 2007
(or such later applicable effective date as permitted for the Plan by any
applicable guidance issued by the IRS) the minimum funding requirements for the
Plan shall be determined under the applicable provisions of Code Sections 412
and 430.

5.3        Funding Based Restrictions. Notwithstanding any provisions of the
Plan to the contrary, effective for Plan Years beginning after December 31, 2007
(or such later applicable effective date as permitted for the Plan under the
Pension Protection Act of 2006 for plans





-  12  -

--------------------------------------------------------------------------------

 



maintained pursuant to a collective bargaining agreement and/or any applicable
guidance issued by the IRS), funding based limits on Plan benefits and
distributions from the Plan shall be determined in accordance with Section 436
of the Code and the regulations thereunder, the applicable provisions of which
are hereby incorporated by reference. Specifically, with respect to and in
furtherance of the foregoing incorporation:

(a)        Restriction on Payment of Contingent Event Benefits. Notwithstanding
any provisions of the Plan to the contrary, and except as otherwise permitted by
Code Sections 436(b)(2), the Plan shall not provide any Participant with an
Unpredictable Contingent Event Benefit with respect to an Unpredictable
Contingent Event occurring during a Plan Year if the AFTAP for such Plan Year is
less than 60 percent (or the AFTAP would be less than 60 percent as a result of
payment of such Unpredictable Contingent Event benefit). Unpredictable
Contingent Event Benefits disallowed under the Plan during a Code Section 436(b)
restriction period shall not be paid to Participants upon expiration of the
restriction period, except as authorized by a Plan amendment that satisfies the
requirements of Code Section 436(c), or as otherwise required under Treasury
Regulation 1.436-1.

The provisions of this Subsection 5.3(a) will cease to apply as of the date the
plan sponsor (i) makes a contribution described in Code Section 436(b)(2), or
(ii) provides security to the Plan, or elects, or is deemed to elect, to reduce
funding balances as described in Code Section 436(f), to enable the AFTAP for
the Plan Year to reach 60%, as certified by the enrolled actuary and as
otherwise required under Treasury Regulation 1.436-1(f).

(b)        Restriction on Amendments Increasing Plan Liabilities.
Notwithstanding any provisions of the Plan to the contrary, and except as
otherwise permitted by Code Sections 436(c)(2), (c)(3), and (f), no amendment to
the Plan that has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable is
permitted to take effect if the AFTAP for the Plan Year is less than 80 percent
(or is 80 percent or more but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the AFTAP),
or as otherwise required under Treasury Regulation 1.436-1.





-  13  -

--------------------------------------------------------------------------------

 



The provisions of this Subsection 5.3(b) will not apply to any amendment which
provides for an increase in benefits under a formula which is not based on the
Participant’s compensation, but only if the rate of such increase in benefits
does not exceed the contemporaneous rate of increase in average wages of
Participants covered by the amendment.

The provisions of this Subsection 5.3(b) will cease to apply as of the date the
plan sponsor (i) makes a contribution described in Code Section 436(c)(2), or
(ii) provides security to the Plan, or elects, or is deemed to elect, to reduce
funding balances as described in Code Section 436(f) to enable the AFTAP for the
Plan Year to reach 80%, as certified by the enrolled actuary and as otherwise
required under Treasury Regulation 1.436-1(f).

(c)        Limitations on accelerated benefit distributions. Notwithstanding any
provisions of the Plan to the contrary, and except as otherwise permitted by
Code Section 436(f):

(i)        Funding percentage less than 60 percent. In accordance with Code
Section 436(d)(1), if the Plan’s AFTAP for a Plan Year is less than 60 percent,
a Participant or beneficiary shall not be permitted to elect an optional form of
benefit that includes a Prohibited Payment and the Plan shall not pay any
Prohibited Payment with an Annuity Commencement Date on or after the applicable
Measurement Date. If a Participant or beneficiary requests such a Prohibited
Payment distribution, the Plan shall permit the Participant or beneficiary to
elect another form of benefit payment available under the Plan that is not a
Prohibited Payment or to defer payment to a later date to the extent permissible
under the Code. The provisions of this Subsection 5.3(c)(i) will not apply with
respect to benefits payable to a Participant whose Annuity Commencement Date is
on or after the date the enrolled actuary certifies that the AFTAP for the Plan
Year is at least 60%.  

(ii)       Bankruptcy. In accordance with Code Section 436(d)(2), a Participant
or beneficiary shall not be permitted to elect an optional form of benefit that
includes a Prohibited Payment and the Plan shall not pay any Prohibited Payment
with respect to an Annuity Commencement Date occurring





-  14  -

--------------------------------------------------------------------------------

 



during any period in which the Company is a debtor in a case under Title 11,
United States Code (or similar federal or state law), until the date on which
the enrolled actuary certifies that the Plan’s AFTAP is not less than 100
percent.

(iii)       Limited payment if percentage at least 60 percent but less than 80
percent. The following rules shall apply:

(A)        General.  In accordance with Code Section 436(d)(3)(A), in any case
in which the Plan's AFTAP for a Plan Year is 60 percent or greater but less than
80 percent, a Participant or beneficiary shall not be permitted to elect an
optional form of benefit that includes a Prohibited Payment and the Plan may not
pay any Prohibited Payment to a Participant or beneficiary after the applicable
Measurement Date unless it qualifies as an “unrestricted portion”, meaning the
present value of the portion of the benefit that is being paid in a Prohibited
Payment does not exceed the lesser of (i) 50 percent of the present value of the
Participant’s Plan benefits under the optional form of benefit which includes
the prohibited payment, or (ii) 100 percent of the present value of the maximum
PBGC guarantee with respect to the Participant under Section 4022 of ERISA (as
described in Treasury Regulation 1.436-1(d)(3)(iii)(B)). For this purpose,
present values are determined using the rules of Code Section 417(e).

(B)        Bifurcation Rules.  Reserved.

(C)        Reserved.

(D)        Reserved.

(E)        For purposes of determining the limitations on accelerated payments
under Code Section 436(d)(3), a Participant and his or her beneficiary shall be
treated as a single Participant, and the Participant’s accrued benefit shall be
allocated as set forth in Code Section 436(d)(3)(B)(ii).

(F)        The provisions of this Subsection 5.3(c)(iii) will not apply with
respect to benefits payable to a Participant whose Annuity





-  15  -

--------------------------------------------------------------------------------

 



Commencement Date is on or after the date the enrolled actuary certifies that
the AFTAP for the Plan Year is at least 80%.  

(d)        Restriction on Accruals. Notwithstanding any provisions of the Plan
to the contrary, and except as otherwise permitted by Code Sections 436(e)(2)
and (f), if the Plan’s AFTAP is less than 60 percent for a Plan Year, all
benefit accruals under the Plan shall cease as of the applicable Measurement
Date pursuant to Code Section 436(e)(1); provided, however, for the 2009 Plan
Year, this paragraph (d) shall be applied by substituting the Plan’s AFTAP for
the preceding Plan Year for the Plan’s AFTAP for the 2009 Plan Year, but only if
the AFTAP for the preceding Plan Year is greater. If the Plan is required to
cease benefit accruals pursuant to Code Section 436(e):

(i)        During such restriction period, the Plan may not be amended in a
manner that would increase the liabilities of the Plan by reason of an increase
in benefits or establishment of new benefits, regardless of whether such
amendment would otherwise be permissible under Code Section 436(c)(3); and

(ii)       Unless the Plan has been duly amended to provide otherwise, benefit
accruals shall resume under the Plan as of the Measurement Date on which benefit
accruals are no longer restricted, as set forth in the regulations promulgated
under Code Section 436.

(iii)      Benefit accruals disallowed under the Plan during a Code Section
436(e) restriction period shall not be credited under the Plan upon expiration
of the restriction period except as authorized by a duly adopted Plan amendment,
which amendment must satisfy the requirements of Code Section 436(c) and
Treasury Regulation 1.436-1.

(iv)      The provisions of this Subsection 5.3(d) will cease to apply as of the
date the plan sponsor (i) makes a contribution described in Code Section
436(e)(2), or (ii) provides security to the Plan, or elects, or is deemed to
elect, to reduce funding balances as described in Code Section 436(f), to enable
the AFTAP for the Plan Year to reach 60%, as certified by the enrolled actuary
and as otherwise required under Treasury Regulation 1.436-1(f).





-  16  -

--------------------------------------------------------------------------------

 



(e)        Special Rules of Operation for Periods Prior to and After
Certification.

(i)        Periods Prior to Certification During Which a Presumption Applies.
 For any period during which a presumption under Code Section 436(h) and
Treasury Regulation Sections 1.436-1(h)(1), (2) or (3) applies to the Plan, the
limitations under Sections 5.3(a), (b), (c) and (d) shall be applied to the Plan
as if the AFTAP for the year were the presumed AFTAP determined under the rules
of Code Section 436(h) and Treasury Regulation Sections 1.436-1(h)(1), (2) or
(3), as applicable, updated to take into account certain Unpredictable
Contingent Event Benefits and Plan amendments in accordance with Code Section
436 and Treasury Regulation Section 1.436-1(g).

(ii)        Periods After Certification of AFTAP.  Subsection 5.3(e)(i) shall no
longer apply for a Plan Year on and after the date an enrolled actuary for the
Plan issues a certification of the AFTAP of the Plan for the current Plan Year,
provided that the certification is issued before the first day of the tenth
(10th) month of the Plan Year.  For example, the limitations on Prohibited
Payments under Subsection 5.3(e)(i) shall apply for distributions with Annuity
Starting Dates on and after the date of such certification using the certified
AFTAP of the Plan for the Plan Year.  Similarly, the prohibitions on accruals
under Subsection 5.3(d) as a result of the enrolled actuary’s certification that
the AFTAP of the Plan for the Plan Year is less than sixty percent (60%) shall
be effective as of the date of the certification, and any prohibition on
accruals shall cease to be effective on the date the enrolled actuary issues a
certification that the AFTAP for the Plan for the Plan Year is at least sixty
percent (60%).

(f)        Anticutback Code Section 411(d)(6) Relief.  As provided in Section
1107 of the Pension Protection Act of 2006, application of the restrictions set
forth in this Section 5.3 shall not cause the Plan to fail to meet the
requirements of Code Section 411(d)(6).  In the event of a restriction under the
Plan pursuant to Code Section 436 that affects a Participant’s right to receive
a benefit or distribution of a benefit, or to elect an optional form of payment
under the Plan, or that reduces the amount of benefit payable to a Participant,
such restrictions shall not constitute an impermissible cutback within the
meaning of Code Section 411(d)(6).





-  17  -

--------------------------------------------------------------------------------

 



(g)        Definitions. For purposes of this Section 5.3, the following
capitalized terms shall have the meanings ascribed below:

(i)        “AFTAP” means the adjusted funding target attainment percentage as
defined in Code Section 436(j)(2) and Treasury Regulation 1.436-1(j).

(ii)        “Annuity Commencement Date” means for purposes of Code Section
436(d):

(A)        The first day of the first period for which an amount is payable as
an annuity as described in Code Section 417(f)(2)(A)(i),

(B)        In the case of a benefit not payable in the form of an annuity, the
annuity starting date for the qualified joint and survivor annuity that is
payable under the Plan at the same time as the benefit that is not payable as an
annuity,

(C)        In the case of an amount payable under a retroactive annuity start
date, the benefit commencement date,

(D)        The date of any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits under plan, and

(E)        The date of any transfer to another plan described in (g)(iv)(C)
below.

(iii)       “Measurement Date” means any applicable Code Section 436 measurement
date, which is a date that is used to stop or start the application of the
limitations of Code Sections 436(d) and 436(e), and used for calculations with
respect to applying the limitations of Code Section 436(b) and (c), as such
dates are defined for a Plan Year under Code Section 436 and the regulations
promulgated thereunder.

(iv)       “Prohibited Payment” means:

(A)        Any payment for a month that is in excess of the monthly amount paid
under a single life annuity (plus any social security supplements described in
the last sentence of Code Section 411(a)(9)), to a Participant or beneficiary
whose Annuity Commencement Date occurs during any period that a limitation on
accelerated benefit payments is in effect,





-  18  -

--------------------------------------------------------------------------------

 



(B)        Any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits,

(C)        Any transfer of assets and liabilities to another plan maintained by
the same employer (or by any member of the employer’s controlled group) that is
made in order to avoid or terminate the application of section 436 benefit
limitations, and

(D)        Any other payment that is identified as a prohibited payment by the
Commissioner of the Internal Revenue Service in revenue rulings and procedures,
notices and other guidance published in the Internal Revenue Bulletin.

A Prohibited Payment shall not include the payment of a benefit which under Code
Section 411(a)(11) may be immediately distributed without the consent of the
Participant.

(v)        “Unpredictable Contingent Event” means:

(A)        A plant shutdown (whether full or partial) or a similar event, or

(B)        An event (including the absence of an event) other than attainment of
any age, performance of any service, receipt or derivation of compensation, or
the occurrence of death or disability.

(vi)        “Unpredictable Contingent Event Benefit” means a benefit payable
solely by reason of an Unpredictable Contingent Event.”

(h)        Special Rule for Certain Years.

(i)        With respect to an applicable provision, the determination of AFTAP
shall be subject to Section 203(a)(2) of the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010.

(ii)        For purposes of this paragraph (h), the term “applicable provision”
means:

(A)        Paragraph (c) of this Section 5.3, but only for purposes of applying
such paragraph to a payment which, as determined under the rules prescribed by
the Secretary of Treasury, is a payment under a Social Security leveling option
which accelerates payments under the Plan





-  19  -

--------------------------------------------------------------------------------

 



before, and reduces payments after a Participant start receiving Social Security
benefits in order to provide substantially similar aggregate payments both
before and after such benefits are received; and

(B)        Paragraph (d) of this Section 5.3.





-  20  -

--------------------------------------------------------------------------------

 



ARTICLE VI.

VESTING

6.1.        Vesting Rights:  A Participant will acquire a vested and
nonforfeitable interest in his or her Accrued Benefit attributable to Employer
contributions in accordance with the Exhibit attached hereto which corresponds
to the Participant’s classification and status.

6.2.        Top-Heavy Vesting:  Notwithstanding the vesting provided for above,
for any Top-Heavy Plan Year, the vested portion of the Accrued Benefit of any
Participant who has one (1) Hour of Service after the Plan becomes a Top-Heavy
Plan will be a percentage of the Participant’s Accrued Benefit determined on the
basis of the Participant’s number of Years of Vesting Service according to the
schedule included in the Exhibit corresponding to the Participant’s
classification and status.

6.3.        Service Computation Period; Service Credit

For vesting purposes, Years of Vesting Service, Breaks in Service and any other
conditions relative to vesting shall be determined by reference to the Exhibit
corresponding to the Participant’s classification and status.

6.4.        Amendment of Vesting Schedule:  If the Plan’s vesting schedule is
amended, or the Plan is amended in any way that directly or indirectly affects
the computation of the Participant’s nonforfeitable percentage or if the Plan is
deemed amended by an automatic change to or from a top-heavy vesting schedule,
each Participant with at least three (3) Years of Service with the Employer may
elect, within a reasonable period after the adoption of the amendment or change,
to have the nonforfeitable percentage computed under the Plan without regard to
such amendment or change.  For Participants who do not have at least one (1)
Hour of Service in any Plan Year beginning after December 31, 1988, the
preceding sentence will be applied by the substitution of “5 Years of Service”
for “3 Years of Service” where such language appears. 

The period during which the election may be made will commence with the date the
amendment is adopted or deemed to be made and will end on the latest of:

(a)        sixty (60) days after the amendment is adopted;

(b)        sixty (60) days after the amendment becomes effective; or

(c)        sixty (60) days after the Participant is issued written notice of the
amendment by the Employer or Plan Administrator.





-  21  -

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, no such change in the Plan’s vesting schedule or
computation of a Participant’s nonforfeitable percentage shall apply to a
Participant unless such Participant is credited with an Hour of Service on or
after the date of the change.

6.5.        Amendments Affecting Vested and/or Accrued Benefit.  No amendment to
the Plan will be effective to the extent that it has the effect of decreasing a
Participant’s Accrued Benefit.  Notwithstanding the preceding sentence, a
Participant’s Accrued Benefit may be reduced to the extent permitted under
Section 412(c) (8) of the Code.  For purposes of this Section, a Plan amendment
which has the effect of decreasing a Participant’s Accrued Benefit or
eliminating an optional form of benefit, with respect to benefits attributable
to service before the amendment will be treated as reducing an Accrued
Benefit.  Furthermore, if the vesting schedule of a Plan is amended, in the case
of an Employee who is a Participant as of the later of the date such amendment
is adopted or the date it becomes effective, the nonforfeitable percentage
(determined as of such date) of such Employee’s right to his or her
Employer-provided Accrued Benefit will not be less than the percentage computed
under the Plan without regard to such amendment.

6.6.        No Divestiture for Cause:  Amounts vested pursuant to this Section
shall not be subjected to divestiture for cause.





-  22  -

--------------------------------------------------------------------------------

 



ARTICLE VII.

PAYMENT OF BENEFITS

7.1.        Notice:  The Plan Administrator shall provide the Participant with a
notice of rights of payment no less than thirty (30) and no more than one
hundred and eighty (180) days before the Participant’s Annuity Starting
Date.  Such notice shall be in writing and shall set forth the following
information: 

(a)        an explanation of the eligibility requirements for, the material
features of, and the relative values of the alternate forms of benefits
available hereunder; and

(b)        the Participant’s right to defer receipt of a Plan distribution.

Such notice shall be given to the Participant in person or shall be mailed to
the Participant’s current address as reflected in the Employer’s records.

7.1A      Right to Elect Retroactive Annuity Start Date: 

(a)        Notwithstanding the above, if timely description and notification has
not been provided to a Participant, the Plan Administrator may permit the
Participant to elect a retroactive annuity starting date in accordance with
Section 417(a)(7) of the Code and the regulations issued thereunder; provided
that to the extent the Participant’s Spouse’s consent (or the alternate payee’s
if he or she is treated as a Spouse under a qualified domestic relations order)
is required by Reg. 1.417(e)-1(b)(3)(v)(A), such consent is received in a manner
satisfying the requirements of section 417(a)(2) of the Code.

(b)        Payments in accordance with a retroactive annuity starting date shall
include a make-up payment to reflect any missed monthly payments for the period
from the retroactive annuity starting date to the date of the actual make-up
payment (with an appropriate adjustment for interest from the date the missed
payment or payments would have been made to the date of the actual make-up
payment).  If the Participant does not affirmatively elect to commence payments
as of the applicable retroactive annuity starting date in the time and manner
prescribed by the Administrator or if no required spousal consent is obtained,
then payments shall commence based on a prospective annuity starting date with
no make-up payment, and shall be calculated in accordance with the terms of the
Plan other than this Section 7.1A.





-  23  -

--------------------------------------------------------------------------------

 



(c)        The Plan Administrator may impose conditions on the availability to a
Participant of the right to elect a retroactive annuity starting date, provided
said additional conditions do not violate any otherwise applicable rule to
qualified plans.

(d)        In no event shall a Participant’s retroactive annuity starting date
be earlier than the date that a Participant could have otherwise started to
receive his or her benefits under the terms of the Plan in effect as of the
retroactive annuity starting date.

(e)        In a case where  Participant’s Spouse as of the retroactive annuity
starting date is not the Participant’s Spouse determined as of the date
distributions commence, the consent of that former Spouse is not required,
except to the extent the terms of a qualified domestic relations order (as
defined in Section 414(p) of the Code otherwise provides). 

(f)        With respect to the Plan’s requirements as to timing of notices and
consents, the date of the first actual payment of benefits based on the
retroactive annuity starting date shall be used in lieu of the retroactive
annuity starting date for purposes of all such applicable provisions under the
Plan, except that the retroactive annuity starting date shall continue to apply
for purposes of Treas. Reg. 1.417(e)-1(b)(3)(iii). 

7.2.       Waiver of Thirty (30) Day Notice Period:

Notwithstanding the provisions of Section 7.1 above, such distribution may
commence less than thirty (30) days after the notice required under Regulation
Section 1.411(a)-11(c) is given, provided that:

(a)        the Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least thirty (30) days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and, if applicable, a particular distribution option);

(b)        the Participant, after receiving the notice, affirmatively elects the
distribution; and

(c)        to the extent applicable, the requirements of Section 8.4 are
satisfied.

7.3.       Form of Payment.   The automatic form of retirement benefit, and any
optional forms of benefits shall be determined by reference to the Exhibit
corresponding to the Participant’s classification and status; provided, however,
that in addition to such optional forms of benefits set forth in the applicable
Exhibit, effective January 1, 2008, a Participant in any





-  24  -

--------------------------------------------------------------------------------

 



portion of the Plan may elect a joint & 75% survivor annuity, in accordance with
the Qualified Optional Survivor Annuity rules of Internal Revenue Code § 417. 

7.4.       Actuarial Equivalent Benefit: 

Except to the extent a Participant’s benefits are suspended in accordance with
the rules set forth in the Section below captioned “Suspension of Benefits”, or
as otherwise specifically set forth herein, the amount of any form of benefit
under the terms of this Plan will be the Actuarial Equivalent of the
Participant’s Accrued Benefit in the Normal Form commencing at Normal Retirement
Age.

7.5.       Payment Without Participant Consent: 

(a)        Effective for Plan Years beginning after December 31, 1997, with
respect to Accrued Benefits payable by reference to an Exhibit which provided
for the immediate cash-out of de minimis benefits prior to January 1, 1998, if
the Actuarial Equivalent present value of Participant's vested Accrued Benefit
derived from Employer and Employee contributions does not exceed $5,000, the
Participant or beneficiary entitled to such benefit will receive a single sum
distribution of cash or property of the Actuarial Equivalent value of the entire
vested Accrued Benefit;  provided, however, that effective March 28, 2005, in
the event of a mandatory distribution to a Participant in excess of $1,000, the
Plan Administrator will pay the distribution in a direct rollover to an
individual retirement plan designated by the Plan Administrator if the
Participant does not elect to receive the distribution in cash or have such
distribution paid directly to an eligible retirement plan that he or she
specifies.  If the value of a Participant's Vested Accrued Benefit exceeded
$5,000 at the time of any distribution under the Plan, the value of the benefit
shall be deemed to exceed $5,000 at all times thereafter until March 22,
1999.  If the Participant has no vested interest in a benefit, the Participant
shall be deemed to have a distribution of zero dollars on the Participant's
termination from service date.  This provision is applicable to all
distributions under the Plan, including any death benefit. 

(b)        In the event that the Participant has terminated employment and the
Participant (and the Participant’s Spouse, if applicable) neither consents to
receive a Plan distribution nor elects to defer receipt of a Plan distribution,
the Participant’s Accrued Benefit shall be distributed in the Automatic Form as
soon as practicable thereafter, but





-  25  -

--------------------------------------------------------------------------------

 



in no event before the date the Participant attains Normal Retirement Age, if
such vested Accrued Benefits exceeds $3,500, or, effective January 1, 1998,
$5,000 or such greater amount as permitted under the Code.

(c)        Notwithstanding the foregoing, the Plan Administrator may, upon the
Participant’s termination of employment, distribute an annuity contract to the
Participant which provides that payments thereunder shall not commence until a
later date if such annuity contract satisfies the requirements of Sections
401(a)(11) and 417 of the Code. 

7.6.       Restrictions on Immediate Distributions: 

(a)        An Accrued Benefit is immediately distributable if any part of the
Accrued Benefit could be distributed to the Participant (or surviving Spouse)
before the Participant attains (or would have attained whether or not deceased)
the later of the Normal Retirement Age or age sixty-two (62).

(b)        If the present value of a Participant’s vested Accrued Benefit
derived from Employer and Employee contributions exceeds $3,500, or, effective
January 1, 1998, $5,000 or such greater amount as permitted under the Code, and
the Accrued Benefit is immediately distributable, the Participant and his or her
Spouse (or where either the Participant or the Spouse has died, the survivor)
must consent to any distribution of such Accrued Benefit.  The consent of the
Participant and the Spouse shall be obtained in writing within the 180-day
period ending on the Annuity Starting Date.  The Plan Administrator shall notify
the Participant and the Participant’s Spouse of the right to defer any
distribution until the Participant’s Accrued Benefit is no longer immediately
distributable.  Such notification shall include a general description of the
material features, and an explanation of the relative values of, the optional
forms of benefit available under the Plan in a manner that would satisfy the
notice requirements of Code Section 417(a)(3), and shall be provided no less
than 30 days and no more than 180 days prior to the Annuity Starting Date

(c)        Notwithstanding the foregoing, only the Participant need consent to
the commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity while the Accrued Benefit is immediately distributable.  Neither the
consent of the Participant nor the Participant’s Spouse shall be required to the
extent that a distribution is required to satisfy Code Section 401(a)(9) or Code
Section 415.





-  26  -

--------------------------------------------------------------------------------

 



7.7.       Limitation of Benefits on Plan Termination: The restrictions of
paragraphs (a) and (b) below are included solely to meet the requirements of
Proposed Treasury Regulation Section 1.401(a)4-5(c).  If the provisions of
paragraphs (a) and (b) below are no longer necessary to qualify the Plan under
said Proposed Regulation or the Code, said paragraphs (a) and (b) shall be
ineffective without the necessity of further amendment. 

(a)        In the event that the Plan is terminated, the benefit of each Highly
Compensated Participant and each former Highly Compensated Employee shall be
limited to a benefit which is nondiscriminatory within the meaning of Code
Section 401(a)(4) and the Regulations thereunder.

(b)        For Plan Years beginning on or after January 1, 1993, the monthly
payments made from the Plan to Highly Compensated Employees and to former Highly
Compensated Employees who are among the twenty-five most highly paid Employees
with the greatest Compensation in the current or any prior year, shall be
limited to an amount equal to the monthly payments that would be made on behalf
of the Employee under a Straight Life Annuity that is the Actuarial Equivalent
of the sum of the Employee’s Accrued Benefit, the Employee’s other benefits
under the Plan (other than a social security supplement, within the meaning of
Section 1.411(a)-7(c)(4)(ii) of the Regulations), and the amount the Employee is
entitled to receive under a social security supplement.

The restrictions of this paragraph (b) shall not apply, however, if

(1)        after payment of benefits to an Employee described above, the value
of Plan assets equals or exceeds one hundred ten percent (110%) of the value of
current liabilities, as defined in Code Section 412(d)(7),

(2)        the value of benefits provided under the Plan for an Employee
described above is less than one percent (1%) of the value of current
liabilities before distribution, or

(3)        the value of the benefits payable under the Plan to any Employee
described above does not exceed $3,500, or, effective January 1, 1998, $5,000 or
such greater amount as permitted under the Code.

(c)        For purposes of this Section, the term “benefit” shall include loans
in excess of the amounts set forth in Code Section 72(p)(2)(A), any periodic
income, any





-  27  -

--------------------------------------------------------------------------------

 



withdrawal values payable to a living Employee and any death benefits not
provided for by insurance on the Employee’s life.

An Employee’s otherwise restricted benefit may be distributed in full to the
affected Employee if prior to receipt of the restricted amount the Employee
enters into a written agreement with the Plan Administrator to secure repayment
to the Plan of the restricted amount.  The restricted amount is the excess of
the amounts distributed to the Employee (accumulated with reasonable interest)
over the amounts that could have been distributed to the Employee under the
Normal Form described in Section 4.1 of the Plan (accumulated with reasonable
interest).  The Employee may secure repayment of the restricted amount upon
distribution by:  (1) entering into an agreement for promptly depositing in
escrow with an acceptable depositary property having a fair market value equal
to at least one hundred twenty-five percent (125%) of the restricted amount,
(2) providing a bank letter of credit in an amount equal to at least one hundred
percent (100%) of the restricted amount, or (3) posting a bond equal to at least
one hundred percent (100%) of the restricted amount.  If the Employee elects to
post bond, the bond will be furnished by an insurance company, bonding company
or other surety for federal bonds. 

The escrow arrangement may provide that an Employee may withdraw amounts in
excess of one hundred twenty-five percent (125%) of the restricted amount.  If
the market value of the property in an escrow account falls below one hundred
ten percent (110%) of the remaining restricted amount, the Employee must deposit
additional property to bring the value of the property held by the depositary up
to one hundred twenty-five percent (125%) of the restricted amount.  The escrow
arrangement may provide that Employee may have the right to receive any income
from the property placed in escrow, subject to the Employee’s obligation to
deposit additional property, as set forth in the preceding sentence. 

A surety or bank may release any liability on a bond or letter of credit in
excess of one hundred percent (100%) of the restricted amount.

If the Plan Administrator certifies to the depositary, surety or bank that the
Employee (or the Employee’s estate) is no longer obligated to repay any
restricted amount, a depositary may redeliver to the Employee any property held
under an escrow agreement, and a surety or bank may release any liability on an
Employee’s bond or letter of credit.

7.8.       Early Plan Termination Restrictions:    Notwithstanding any provision
in this Plan to the contrary, prior to the Plan Year beginning on January 1,
1993, and during the first ten (10)





-  28  -

--------------------------------------------------------------------------------

 



years after the effective date hereof, and if full current costs had not been
met at the end of the first ten (10) years, until said full current costs are
Net, the benefits provided by the Employer’s contributions for the Participants
whose anticipated annual retirement benefit at Normal Retirement Date exceeds
$1,500 and who at the effective date of the Plan were among the twenty-five (25)
highest paid Employees of the Employer will be subject to the conditions set
forth in the following provisions. 

(a)        The benefit payable to a Participant described in this Section or his
Beneficiary shall not exceed the greater of the following:

(1)        those benefits purchasable by the greater of (i) $20,000, or (ii) an
amount equal to 20% of the first $50,000 of the Participant’s annual
Compensation multiplied by the number of years from the effective date of the
Plan to the earlier of (A) the date of termination of the Plan, or (B) the date
the benefit of the Participant becomes payable or (C) the date of a failure on
the part of the Employer to meet the full current costs of the Plan; or

(2)        if a Participant is a “substantial owner” (as defined in ERISA
Section 4022(b)(5)(A)), the present value of the benefit guaranteed for
“substantial owners” under ERISA Section 4022, or

(3)        if the Participant is not a “substantial owner”, the present value of
the maximum benefit provided in ERISA Section 4022(b)(3)(B), determined on the
date the Plan terminates or on the date benefits commence, whichever is earlier
and in accordance with regulations of the Pension Benefit Guaranty Corporation.

(b)        If the Plan is terminated or the full current costs thereof have not
been met at any time within ten (10) years after the effective date, the
benefits which any of the Participants described in this Section may receive
from the Employer’s contribution shall not exceed the benefits set forth in
paragraph (a) above.  If at the end of the first ten (10) years the full current
costs are not met, the restrictions will continue to apply until the full
current costs are funded for the first time. 

(c)        If a Participant described in this Section leaves the employ of the
Employer of withdraws from participation in the Plan when the full current costs
have been met, the benefits which he may receive from the Employer contributions
shall not at





-  29  -

--------------------------------------------------------------------------------

 



any time within the first ten (10) years after the effective date exceed the
benefits set forth in paragraph (a) above, except as provided in paragraph (i)
below.

(d)        These conditions shall not restrict the full payment of any
survivor’s benefits on behalf of a Participant who dies while in the Plan and
the full current costs have been met.

(e)        These conditions shall not restrict the current payment of full
retirement benefits called for by the Plan for any retired Participant while the
Plan is in full effect and its full current costs have been met, provided an
agreement, adequately secured, guarantees the repayment of any part of the
distribution that is or may become restricted.

(f)        If the benefits of, or with respect to, any Participant shall have
been suspended or limited in accordance with the limitations of paragraphs (a),
(b), and (c) above because the full current costs of the Plan shall not then
have been met, and if such full current costs shall thereafter be met, then the
full amount of the benefits payable to such Participant shall be resumed and the
parts of such benefits which have been suspended shall then be paid in full.

(g)        Notwithstanding anything in paragraphs (a), (b) and (c) above, if on
the termination of the Plan within the first ten (10) years after the effective
date, the funds, contracts, or other property under the Plan are mot than
sufficient to provide Accrued Benefits for Participants and their Beneficiaries
including full benefits for all Participants other than such of the twenty-five
(25) highest paid Employees as are still in the service of the Employer and also
including Accrued Benefits as limited by this Section for such twenty-five (25)
highest paid Employees, then any excess of such funds, contracts, and property
shall be used to provide Accrued Benefits for the twenty-five (25) highest paid
Employees in excess of such limitations of this Section up to the Accrued
Benefits to which such Employees would be entitled without such limitations.

(h)        In the event that Congress should provide by statutes, or the
Treasury Department or the Internal Revenue Services should provide by
regulation or ruling, that the limitations provided for in this Article are no
longer necessary in order to meet the requirement for a qualified plan under the
Code as then in effect, the limitations in this Article shall become void and
shall no longer apply without the necessity of amendment to this Plan.





-  30  -

--------------------------------------------------------------------------------

 



(i)        In the event a lump-sum distribution is made to any Employee subject
to the above restrictions in an amount in excess of that amount otherwise
permitted under this Article, an agreement shall be made, with adequate security
guaranteeing repayment of any amount of the distribution that is
restricted.  Adequate security shall mean property having a fair market value of
at least one hundred twenty-five percent (125%) of the amount which would be
repayable if the Plan had terminated on the date of distribution of such lump
sum.  If the fair market value of the property falls below on hundred ten
percent (110%) of the amount which would then be repayable if the Plan were then
to terminate, the distributee shall deposit additional property to bring the
value of the property to one hundred twenty-five percent (125%) of such amount. 

In the event of the termination of partial termination of this Plan, the rights
of all affected Employees to benefits accrued to the date of such termination or
partial termination (to the extent funded as of such date) shall be
nonforfeitable.

7.9.       Suspension of Benefits: 

(a)        Normal or early retirement benefits in pay status will be suspended
for each calendar month during which the Employee completes at least 40 Hours of
Service as defined in Section 203(a)(3)(B) of ERISA.  Consequently, the amount
of benefits which are paid later than Normal Retirement Age will be computed
without regard to amounts which were suspended under the preceding sentence,
i.e. as if the Employee had been receiving benefits since Normal Retirement Age.

(b)        Resumption of Payment.  If benefit payments have been suspended,
payments shall resume no later than the first day of the third calendar month
after the calendar month in which the Employee ceases to be employed in
“service” as defined in ERISA Section 203(a)(3)(B).  This initial payment upon
resumption shall include the payment scheduled to occur in the calendar month
when payments resume and any amounts withheld during the period between the
cessation of “service” under Section 203(a)(3)(B) of ERISA and the resumption of
payments.

(c)        Notification.  No payment shall be withheld by the Plan pursuant to
this Section unless the Plan Administration notifies the Employee by personal
delivery or first class mail during the first calendar month or payroll period
in which the Plan withholds payments that such Employee’s benefits are
suspended.  Such notification shall contain a





-  31  -

--------------------------------------------------------------------------------

 



description of the specific reasons why benefit payments are being suspended, a
description of the Plan provision relating to the suspension of payments, a copy
of such provisions, and a statement to the effect that applicable Department of
Labor regulations may be found in Section 2530.203-3 of Title 29 of the Code of
Federal Regulations.

In addition, the notice shall inform the Employee of the Plan’s procedures for
affording a review of the suspension of benefits.  Requests for such reviews may
be considered in accordance with the claims procedure adopted by the Plan
pursuant to Section 503 of ERISA and applicable regulations.

(d)        Amount Suspended.

(1)        Annuity Payments.  In the case of benefits payable periodically as a
monthly basis for as long as a life (or lives) continues, such as a Straight
Life Annuity of a Qualified Joint and Survivor Annuity, an amount equal to the
portion of a monthly benefit payment derived from Employer contributions.

(2)        Other Benefit Forms.  In the case of a benefit payable in a form
other than the form described in subsection (1) above, an amount equal to the
Employer-provided portion of benefit payments for a calendar month in which the
Employee is employed in ERISA Section 203(a)(3)(B) service, equal to the lesser
of

(i)        The amount of benefits which would have been payable to the Employee
if he or she had been receiving monthly benefits under the Plan since actual
retirement based on a Straight Life Annuity commencing at actual retirement age;
or

(ii)        The actual amount paid or scheduled to be paid to the Employee for
such month.

Payments which are scheduled to be paid less frequently than monthly may be
converted to monthly payments.

(e)        Minimum Benefits.        This Section does not apply to the minimum
benefit to which the participant is entitled under the top-heavy rules of the
Section entitled “Minimum Benefit for Top-Heavy Plan”.





-  32  -

--------------------------------------------------------------------------------

 



7.10.      Restrictions on Commencement Of Retirement Benefits:

(a)        Unless the Participant elects otherwise, distribution of benefits
will begin no later than the 60th day after the later of the close of the Plan
Year in which:

(1)        the Participant attains Normal Retirement Age;

(2)        occurs the 10th anniversary of the Plan Year in which the Participant
commenced participated in the Plan; or

(3)        the Participant terminates services with the Employer.

(b)        Notwithstanding the foregoing, the failure of a Participant and the
Participant’s Spouse, if any, to consent to a distribution while a benefit is
payable under the Article entitled “Plan Benefits”, will be deemed an election
to defer commencement of payment of any benefit sufficient to satisfy this
paragraph.

7.11.      Minimum Distribution Requirements: All distributions required under
this Article will be determined and made in accordance with the minimum
distribution requirements of Code Section 401(a)(9) and the Regulations
thereunder, including the minimum distribution incidental benefit rules found at
Regulations Section 1.401(a)(9)-2.  Notwithstanding the preceding sentence, for
Plan Years beginning after December 31, 1996, the term “required beginning date”
means the pre-Small Business Job Protection Act required beginning date of
April 1 of the calendar year following the calendar year in which the
Participant attains age 701/2 regardless of whether the Participant is a
5-percent owner (as defined in Code Section 416).  Life expectancy and joint and
last survivor life expectancy are computed by using the expected return
multiples found in Tables V and VI of Regulations Section 1.72-9.

(a)        Required Beginning Date:  The entire interest of a Participant must
be distributed or begin to be distributed no later than the Participant’s
required beginning date.

(1)        General Rule:  The “required beginning date” of a Participant is the
first day of April of the calendar year following the calendar year in which the
Participants attains age 701/2.

(2)        Transitional Rules:  The required beginning date of a Participant who
attains age 701/2 before 1988 will be determined in accordance with (i) or (ii)
below:

(i)        Non-5-percent owners:  The required beginning date of a Participant
who is not a 5-percent owner is the first day of April of the





-  33  -

--------------------------------------------------------------------------------

 



calendar year following the calendar year in which occurs the later of
requirement or attainment of age 701/2.  The required beginning date of a
Participant who is not a 5-percent owner who attains age 701/2 during 1988 and
who has not retired as of January 1, 1989, is April 1, 1990.

(ii)        5-percent owners:  The required beginning date of a Participant who
is a 5-percent owner during any year beginning after December 31, 1979 is the
first day of April following the later of:

(A)        the calendar year in which the Participant attains age 701/2, or

(B)        the earlier of the calendar year with or within which ends the Plan
Year in which the Participant becomes a 5-percent owner, or the calendar year in
which the Participant retires.

(3)        A Participant is treated as a 5-percent owner for purposes of this
paragraph if such Participant is a 5-percent owner as defined in Code Section
416(i) (determined in accordance with Code Section 416 but without regard to
whether the Plan is a Top-Heavy Plan) at any time during the Plan Year ending
with or within the calendar year in which such owner attains age 661/2 or at any
subsequent Plan Year.

(4)        Once distributions have begun to a 5-percent owner under this
paragraph, distributions must continue, even if the Participant ceases to be a
5-percent owner in a subsequent year.

(b)        Limits On Distribution Periods:  As of the first distribution
calendar year, distributions, if not made in a single sum, may only be made over
one of the following periods (or a combination thereof):

(1)        the life of the Participant;

(2)        the life of the Participant and a designated Beneficiary;

(3)        a period certain not extending beyond the life expectancy of the
Participant; or

(4)        a period certain not extending beyond the joint and last survivor
expectancy of the Participant and a designated Beneficiary.

(c)        Required Distributions On Or After The Required Beginning Date:





-  34  -

--------------------------------------------------------------------------------

 



(1)        If a Participant’s benefit is to be distributed over (i) a period not
extending beyond the life expectancy of the Participant or the joint life and
last survivor expectancy of the Participant and the Participant’s designated
Beneficiary, or (ii) a period not extending beyond the life expectancy of the
designated Beneficiary, the amount required to be distributed for each calendar
year, beginning with distributions for the first distribution calendar year,
must at least equal the quotient obtained by dividing the Participant’s Accrued
Benefit by the Applicable Life Expectancy.

(2)        For calendar years beginning before 1989, if the Participant’s Spouse
is not the designated Beneficiary, the method of distribution selected must have
assured that at least 50% of the Present Value of the Accrued Benefit available
for distribution was to be paid within the life expectancy of the Participant.

(3)        For calendar years beginning after 1988, the amount to be distributed
each year, beginning with distributions for the first distribution calendar
year, will not be less than the quotient obtained by dividing the Participant’s
Accrued Benefit by the lesser of (i) the applicable life expectancy, or (ii) if
the Participant’s Spouse is not the designated Beneficiary, the applicable
divisor determined from the table set forth in Q&A-4 of the Proposed Regulations
Section 1.401(a)(9)-2.  Distributions after the death of the Participant will be
distributed using the “applicable life expectancy” as the relevant divisor
without regard to Proposed Regulations Section 1.401(a)(9)-2.

(4)        The minimum distribution required for the Participant’s first
distribution calendar year must be made on or before the Participant’s required
beginning date.  The minimum distribution for other calendar years, including
the minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, must be made on or before December
31 of that distribution calendar years.

(5)        If the Participant’s Accrued Benefit is to be distributed in the form
of an annuity purchased from an insurance company, no such annuity contract will
be purchased unless the distributions thereunder will be made in accordance





-  35  -

--------------------------------------------------------------------------------

 



with the requirements of Code Section 401(a)(9) and the Proposed Regulations
thereunder.

(6)        For purposes of determining the amount of the required distribution
for the first distribution calendar year, the Accrued Benefit to be used will be
the Accrued Benefit as of the last Valuation Date in the calendar year
immediately preceding the first distribution calendar year.  For all other
years, the Accrued Benefit will be determined as of the last Valuation Date
preceding such distribution calendar year.

For purposes of this paragraph, if any portion of the minimum distribution for
the first distribution calendar is made in the second distribution calendar year
on or before the required beginning date, the amount of the minimum distribution
made in the second distribution calendar year will be treated as if it had been
made in the immediately preceding distribution calendar year for purposes of
determining the Accrued Benefit.

7.12.     TEFRA Election Transitional Rule: 

(a)        Notwithstanding the other requirements of this Article and subject to
the requirements of the Article herein entitled “Joint and Survivor Annuity
Requirements”, distribution on behalf of any Participant, including 5-percent
owner, will be made in accordance with all of the following requirements
(regardless of when such distribution commences):

(1)        The distribution by the Trust Fund is one which would not have
disqualified the Trust Fund under Code Section 401(a)(9) as in effect prior to
amendment by the Deficit Reduction Act of 1984;

(2)        The distribution is in accordance with a method of distribution
designated by the Participant whose interest in the Trust Fund is being
distributed or, if the Participants is deceased, by the Beneficiary of the
Participant.

(3)        Such designation was made in writing, was signed by the Participant
or the Beneficiary, and was made before January 1, 1984;

(4)        The Participant has accrued a benefit under the Plan as of December
31, 1983; and

(5)        The method of distribution designated by the Participant or the
Beneficiary specifies the time at which distributions will commence, the period





-  36  -

--------------------------------------------------------------------------------

 



over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the beneficiaries of the Participant listed in order of
priority.

(b)        A distribution upon death will not be covered by this transitional
rule unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Participant.

(c)        For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Participant or the Beneficiary to whom
such distributions is being made will be presumed to have designated the method
of distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in the sub-paragraphs of (a) above.

(d)        If a designation is revoked, any subsequent distribution must satisfy
the requirements of Code Section 401(a)(9) and the Proposed Regulations
thereunder.  If a designation is revoked subsequent to the date distributions
are required to begin, the Plan must distribute by the end of the calendar year
following the calendar year in which the revocation occurs the total amount not
yet distributed which would have been required to have been distributed to
satisfy Code Section 401(a)(9) and the Proposed Regulations thereunder, but for
an election under the Tax Equity and Fiscal Responsibility Act (“TEFRA”) Section
242(b)(2).  For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit requirements
in Regulations Section 1.401(a)(9)-2.  Any changes in the designation will be
considered to be a revocation of the designation.  However, the mere
substitution or addition of another beneficiary (one not named in the
designation) under the designation will not be considered to be a revocation of
the designation so long as such substitution or addition does not alter the
period over which distributions are to be made under the designation, directly
or indirectly (for example, by altering the relevant measuring life).  If an
amount is transferred or rolled over from one plan to another plan, the rules in
Q&A 1-2 and Q&A 1-3 of Proposed Treasury Regulations 1.401(a)(9)-2 will apply.

7.13.      Distribution of Death Benefit

(a)        Beneficiary Designation:  Each Participant will file a written
designation of Beneficiary with the Employer upon becoming a Participant in the
Plan.  Such





-  37  -

--------------------------------------------------------------------------------

 



designation will remain in force until revoked by the Participant by filing a
new Beneficiary form with the Employer.

(b)        Distribution Beginning Before Death:  If the Participant dies after
distribution of benefits has begun, the remaining portion of such Participant’s
Accrued Benefit will continue to be distributed at least as rapidly as under the
method of distribution being used prior to the Participant’s death.

(c)        Distribution Beginning After Death:  If the Participant dies before
distribution of benefits begins, distribution of the Participant’s Accrued
Benefit will be completed by December 31 of the calendar year in which occurs
the fifth anniversary of the Participant’s death except to the extent that an
election is made to receive distributions as provided below:

(1)        If any portion of the Participant’s Accrued Benefit is payable to a
designated Beneficiary, distributions may be made over the life of, or over a
period certain not greater than the life expectancy of, the designated
Beneficiary commencing on or before December 31 of the calendar year immediately
following the calendar year in which the Participant died.

(2)        If the designated Beneficiary is the Participant’s surviving Spouse,
the date distributions are required to begin in accordance with (1) above will
not be earlier than the later of (i) December 31 of the calendar year
immediately following the calendar year in which the Participant died, or (ii)
December 31 of the calendar year in which the Participant would have attained
age 701/2.

If the Participant has not made an election pursuant to this paragraph prior to
death, the Participant’s designated Beneficiary must elect the method of
distribution no later than the earlier of (1) December 31 of the calendar year
in which distributions would be required to begin under this Section, or (2)
December 31 of the calendar year in which occurs the fifth anniversary of the
Participant’s death.  If the Participant has no designated Beneficiary, or if
the designated Beneficiary does not elect a method of distribution, distribution
of the Participant’s Accrued Benefit must be completed by December 31 of the
calendar year in which occurs the fifth anniversary of the Participant’s death.





-  38  -

--------------------------------------------------------------------------------

 



For purposes of this paragraph, if the surviving Spouse dies after the
Participant but before payments to such Spouse begin, the provisions of this
paragraph, with the exception of such paragraph (2) therein, will be applied as
if the surviving Spouse were the Participant.

For purposes of this Section, any amount paid to a child of the Participant will
be treated as if it had been paid to the surviving Spouse if the amount becomes
payable to the surviving Spouse when the child attains the age of majority.

7.14.      Date Distribution Deemed to Begin:  For purposes of this Article,
distribution of a Participant’s interest is considered to begin on the
Participant’s required beginning date (or, if the surviving Spouse dies after
the Participant but before payments to such Spouse begin, the date distribution
is required to begin to the surviving Spouse pursuant to Section 7.14(c)).  If
distribution in the form of an annuity irrevocably commences to the Participant
before the required beginning date, the date distribution is considered to begin
is the date distribution actually commences.

7.15.      Distribution Pursuant to Qualified Domestic Relations
Orders:    Notwithstanding any other provision regarding distributions or
payment of benefits, an Alternate Payee, as defined in Code Section 414(p), will
be entitled to receive a distribution not in excess of a Participant’s vested
Accrued Benefit pursuant to any final judgment, decree or order determined by
the Plan Administrator to be a Qualified Domestic Relations Order (“QDRO”) as
defined in ERISA and Code Section 414 (p).  Such distribution will be made only
in a form of benefit available under the Plan.

7.16.      Payment to a Person Under a Legal Disability:    Every person
receiving or claiming benefits under the Plan shall be conclusively presumed to
be mentally competent until the date on which the Plan Administrator receives a
written notice, in a form and manner acceptable to the Plan Administrator, that
such person is incompetent, and that a guardian, conservator or other person
legally vested with the care of the person or estate has been appointed;
provided, however, that if the Plan Administrator shall find that any person to
whom a benefit is payable under the Plan is unable to care for such person’s
affairs because of incompetency, any payment due (unless a prior claim therefore
shall have been made by a duly appointed legal representative) may be paid to
the spouse, a child, a parent, a brother or sister, or to any person or
institution deemed by the Plan Administrator to have incurred expense for such
person otherwise entitled to payment.  Any such payment so made shall be a
complete discharge





-  39  -

--------------------------------------------------------------------------------

 



of liability thereof under the Plan.  In the event a guardian or conservator of
the estate of any person receiving or claiming benefits under the Plan shall be
appointed by a court of competent jurisdiction, retirement payments may be made
to such guardian or conservator provided that proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Plan Administrator.  Any payment made on behalf of any such person as provided
in this Section shall be binding on such person and shall be in full discharge
of any obligation of such payment to such person.

7.17.      Unclaimed Benefits Procedure:    The Plan does not require either the
Trustees or the Employer to search for, or ascertain the whereabouts of, any
Participant or beneficiary.  The Employer, by certified or registered mail
addressed to the Participant’s last known address of record with the Employer,
shall notify any Participant or beneficiary that he or she is entitled to a
distribution under the Plan.  In the event that all consecutive checks in
payment of benefits under the Plan remain outstanding for a period of six (6)
months, payment of all such outstanding checks shall be stopped and the issuance
of any further checks shall be suspended until such time as the payee
reestablishes contact and claims benefits.  In any event, if the Participant or
Beneficiary fails to claim benefits or make his or her whereabouts known in
writing to the Employer within twelve (12) months of the date of mailing of the
notice, or before the termination or discontinuance of the Plan, whichever
should first occur, the Employer shall treat the Participant’s or Beneficiary’s
unclaimed Accrued Benefit as a Forfeiture.  If a Participant or Beneficiary who
has incurred a Forfeiture of his Accrued Benefit under the provisions of this
Section makes a claim at any time for his or her forfeited Accrued Benefit, the
Employer shall restore the Participant’s or Beneficiary’s forfeited Accrued
Benefit within sixty (60) days after the Plan Year in which the Participant or
Beneficiary makes the claim.

7.18.      Direct Rollovers: 

(a)        This Section applies to distributions made on or after January 1,
1993.  Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this part, a Distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover.





-  40  -

--------------------------------------------------------------------------------

 



(b)        A non-spouse Beneficiary who is a “designated beneficiary” under Code
Section 401(a)(9)(E) and the regulations thereunder, by a Direct Rollover, may
roll over all or any portion of his or her distribution to an individual
retirement account that the Beneficiary establishes for purposes of receiving
the distribution and for such purposes shall be a Distributee.  In order to roll
over the distribution, the distribution otherwise must satisfy the definition of
an Eligible Rollover Distribution. 

7.19      Certain Highly Compensated Employees:    Effective January 1, 1998, to
the extent necessary to comply with the non-discrimination provisions of Section
401(a)(4) of the Code and regulations issued thereunder, the monthly payments
from the Plan to Highly Compensated Employees and to former Highly Compensated
Employees who are among the twenty-five most highly paid Employees with the
greatest Compensation in the current or any prior year, shall be limited to an
amount equal to the monthly payments that would be made on behalf of the
Employee under a Straight Life Annuity that is the Actuarial Equivalent of the
sum of the Employee's other benefits under the Plan (other than a social
security supplement) and the amount the Employee is entitled to receive under a
social security supplement.





-  41  -

--------------------------------------------------------------------------------

 



ARTICLE VIII.

JOINT AND SURVIVOR ANNITY REQUIREMENTS

8.1.       Applicability Of Provisions:    The provisions of this Article will
apply to any Participant who is credited with at least one Hour of Service with
the Employer on or after August 23, 1984 and such other Participants as provided
in this Article to the extent not inconsistent with the terms and provisions of
the Exhibit corresponding to the Participant’s classification and status.

8.2.       Payment Of Qualified Joint and Survivor Annuity:    Unless an
optional form of benefit is selected pursuant to a qualified election, defined
herein, within the 180-day period ending on the Annuity Starting Date, the
vested Accrued Benefit of a married Participant will be paid in the form of a
Qualified Joint and Survivor Annuity.  Any other Participant’s vested Accrued
Benefit will be paid in the form of a Straight Life Annuity. 

8.3.       Payment Of Qualified Pre-Retirement Survivor Annuity:    Unless an
optional form of benefit has been selected within the election period pursuant
to a qualified election, as defined herein, if a Participant dies before the
Annuity Starting Date, the Participant’s vested Accrued Benefit will be paid to
the surviving Spouse in the form of a Qualified Pre-Retirement Survivor Annuity
if the Participant has been married to the same Spouse for at least
12-consecutive months.  The surviving Spouse shall receive benefits commencing
on the Earliest Retirement Date benefits could have been paid to the Participant
if he has ceased to be an Employee on the date of his death and survived to
retire.

8.4.       Notice Requirements For Qualified Joint and Survivor Annuity:    In
the case of a Qualified Joint and Survivor Annuity, the Plan Administrator
shall, no less than thirty (30) days and no more than one hundred and eighty
(180) days prior to the Annuity Starting Date, as defined below, provide each
Participant a written explanation of: 

(a)        the terms and conditions of a Qualified Joint and Survivor Annuity;

(b)        the Participant’s right to make, and the effect of, an election to
waive the Qualified Joint and Survivor Annuity form of benefit;

(c)        the rights of a Participant’s Spouse; and

(d)        the right to make, and the effect of, a revocation of a previous
election to waive the Qualified Joint and Survivor Annuity;





-  42  -

--------------------------------------------------------------------------------

 



(e)        the right to defer a distribution, including a description of how
much larger benefits will be if commencement of distributions is deferred; and

(f)        the relative values of the various optional forms of benefit. 

For the purposes of this Section, the Annuity Starting Date will mean the first
day of the first period for which an amount is paid as an annuity, whether by
reason of retirement or disability.

Notwithstanding the above, a distribution to a Participant may commence less
than 30 days after the notice required by Code Section 417(a)(3) is given,
provided that the following requirements are met:

(1)        The Plan Administrator provides information to the Participant
clearly indicating that the Participant has a right to a period of at least 30
days to consider whether to waive the Qualified Joint and Survivor Annuity and
consent to a form of distribution other than a Qualified Joint and Survivor
Annuity.

(2)        The Participant is permitted to revoke an affirmative distribution
election at least until the Annuity Staring Date, or, if later, at any time
prior to the expiration of the 7-day period that begins the day after the
explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant;

(3)        The Annuity Staring Date is after the date that the explanation of
the Qualified Joint and Survivor Annuity is provided to the
Participant.  However, the Annuity Starting Date may be before the date that any
affirmative distribution election is made by the Participant and before the date
that the distribution is permitted to commence under (4) below, and

(4)        Distribution in accordance with the affirmative election does not
commence before the expiration of the 7-day period that begins the day after the
explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant.

8.5.       Notice Requirements For Qualified Pre-Retirement Survivor
Annuity:    In the case of a Qualified Pre-Retirement Survivor Annuity, the Plan
Administrator will provide each Participant within the applicable period for
such Participant a written explanation of the Qualified Pre-Retirement Survivor
Annuity in such terms and in such manner as would be comparable to the
explanation provided for meeting the requirements of the above Section





-  43  -

--------------------------------------------------------------------------------

 



applicable to a Qualified Joint and Survivor Annuity.  The applicable period for
a Participant is whichever of the following periods ends last:

(a)        the period beginning with the first day of the Plan Year in which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age
thirty-five(35);

(b)        a reasonable period ending after the individual becomes a
Participant;

(c)        a reasonable period ending after this paragraph ceases to apply to
the Participant;

(d)        a reasonable period ending after this Article first applies to the
Participant.

Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation from service in the case of a Participant who
separates from service before attaining age thirty-five (35).

For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in paragraphs (b), (c) and (d) is the end
of the two (2) year period beginning one (1) year prior to the date the
applicable event occurs, and ending one (1) year after that date.  In the case
of a Participant who separates from service before the Plan Year in which age
thirty-five (35) is attained, notice will be provided within the two (2) year
period beginning one (1) year prior to separation and ending one (1) year after
separation from service.  If such a Participant thereafter returns to employment
with the Employer, the applicable period for such Participant will be
re-determined.

8.6.       Qualified Election:    A qualified election will mean a waiver of a
Qualified Joint and Survivor Annuity or a Qualified Pre-Retirement Survivor
Annuity.  Any waiver of a Qualified Joint and Survivor Annuity or a Qualified
Pre-Retirement Survivor Annuity will not be effective unless:

(a)        the Participant’s Spouse consents in writing to the election;

(b)        the election designates a specific Beneficiary, including any class
of Beneficiaries or any contingent Beneficiaries, which may not be changed
without spousal consent (or the Spouse expressly permits designations by the
Participant without any further spousal consent);





-  44  -

--------------------------------------------------------------------------------

 



(c)        the election designates a form of benefit payment which may not be
changed without spousal consent (or the Spouse expressly permits designations by
the Participant without any further spousal consent);

(d)        the Spouse’s consent acknowledges the effect of the election; and

(e)        the Spouse’s consent is witnessed by a Plan representative or notary
public.

If it is established to the satisfaction of the Plan Administrator that there is
no Spouse or that the Spouse cannot be located, a waiver which complies with (b)
and (c) above will be deemed a qualified election.  Any consent by a Spouse
obtained under this provision (or establishment that the consent of a Spouse can
not be obtained) will be effective only with respect to such Spouse.  A consent
that permits designations by the Participant without any requirement of further
consent by such Spouse must acknowledge that the Spouse has the right to limit
consent to a specific Beneficiary, and a specific form of benefit where
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights.  A revocation of a prior waiver may be made by a Participant
without the consent of the Spouse at any time before the commencement of
benefits.  The number of revocations will not be limited.  No consent obtained
under this provision will be valid unless the Participant has received notice as
provided in the paragraphs below.

8.7       Election Period:    The period which begins on the first day of the
Plan Year in which the Participant attains age thirty-five (35) and ends on the
date of the Participant’s death.  If a Participant separates from service prior
to the first day of the Plan Year in which age thirty-five (35) is attained,
with respect to the Accrued Benefit as of the date of separation, the election
period shall begin on the date of separation.

8.8.       Pre-age Thirty-five (35) Waiver:    Not applicable.

8.9.       Transitional Joint and Survivor Annuity Rules:    Special transition
rules apply to Participants who were not receiving benefits on August 23, 1984.

(a)        Any living Participant not receiving benefits on August 23, 1984, who
would otherwise not receive the benefits prescribed by the previous paragraphs
of this Article, must be given the opportunity to elect to have the prior
Sections of this Article apply if such Participant is credited with at least one
(1) Hour of Service under this Plan or a predecessor plan in a Plan Year
beginning on or after January 1, 1976, and if such





-  45  -

--------------------------------------------------------------------------------

 



Participant had at least ten (10) Years of Service for vesting purposes when the
Participant separated from service.

(b)        Any living Participant not receiving benefits on August 23, 1984, who
was credited with at least one Hour of Service under this Plan or a predecessor
plan on or after September 2, 1974, and who is not otherwise credited with any
service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to have Accrued Benefits paid in accordance with subparagraph (d)
below.

(c)        The respective opportunities to elect (as described in (a) and (b)
above) must be afforded to the appropriate Participants during the period
commencing on August 23, 1984, and ending on the date benefits would otherwise
commence to said Participants.

(d)        Any Participant who has elected pursuant to subparagraph (b) and any
Participant who does not elect under subparagraph (a) or who meets the
requirements of subparagraph (a) except that such Participant does not have at
least ten (10) Years of Service for vesting purposes on separation from service,
will have his or her Accrued Benefit distributed in accordance with all of the
following requirements if benefits would have been payable in the form of a life
annuity:

(1)        Automatic Joint and Survivor Annuity.  If benefits in the form of a
life annuity become payable to a married Participant who:

(i)        begins to receive payments under the Plan on or after Normal
Retirement Age;

(ii)       dies on or after Normal Retirement Age while still working for the
Employer;

(iii)      begins to receive payments under the Plan on or after the Qualified
Early Retirement Age; or

(iv)      separates from service on or after attaining Normal Retirement Age (or
the Early Retirement Age) and after satisfying the eligibility requirements for
the payment of benefits under the Plan and thereafter dies before beginning to
receive such benefits, such benefits will be paid in the form of a Qualified
Joint and Survivor Annuity, unless the Participant has elected otherwise during
the election period.  The election





-  46  -

--------------------------------------------------------------------------------

 



period must begin at least six (6) months before the Participant attains
Qualified Early Retirement Age and end no more than ninety (90) days before the
commencement of benefits.  Any election hereunder must be in writing and may be
changed by the Participant at any time.

(2)        Election of Early Survivor Annuity.  A Participant who is employed
after attaining the Qualified Early Retirement Age will be given the opportunity
to elect, during the election period, to have an early survivor annuity payable
on death.  If the Participant elects the early survivor annuity, payments under
such annuity must not be less than the payments which would have been made to
the Spouse under the Qualified Joint and Survivor Annuity if the Participant has
retired on the day after his or her death.  Any election under this provision
will be in writing and may be changed by the Participant at any time.  The
election period begins on the later of:

(i)        the 90th day before the Participant attains the Qualified Early
Retirement Age, or

(ii)       the date on which participation begins, and ends on the date the
Participant terminates employment with the Employer.

(3)        Qualified Early Retirement Age.  For purposes of this Section,
Qualified Early Retirement Age is the latest of;

(i)        the earliest date, under the Plan, on which the Participant may elect
to receive retirement benefits,

(ii)       the first day of the 120th month beginning before the Participant
reaches Normal Retirement Age, or

(iii)      the date the Participant begins participation.

ARTICLE IX.

QUALIFIED DOMESTIC RELATIONS ORDERS

9.1.       Qualified Domestic Relations Orders:    Notwithstanding any of the
provisions herein concerning alienation of Plan benefits, the Plan will honor
and abide by the terms of a domestic relations order determined by the Plan
Administrator to be a Qualified Domestic





-  47  -

--------------------------------------------------------------------------------

 



Relations Order as defined in Code Section 414(p) (“QDRO”) providing for the
assignment to a Spouse or former Spouse of the Participant of all or any portion
of the Participant’s vested Accrued Benefit under the Plan.  The Employer will
adopt guidelines for determining the qualified status of a domestic relations
order (the “Order”) which states the requirements for such Order, the procedures
for review of such Order and all other provisions for such Order to be
determined to be a QDRO.

(a)        An Order shall specifically state all of the following in order to be
deemed a QDRO:

(1)        The name and last known mailing address (if any) of the Participant
and of each alternate payee covered by the Order.  However, if the Order does
not specify the current mailing address of the alternate payee, but the Plan
Administrator has independent knowledge of that address, the Order may still be
a valid QRDO.

(2)        The dollar amount or percentage of the Participant’s benefit to be
paid by the Plan to each alternate payee; or the manner in which the amount or
percentage will be determined.

(3)        The number of payments or period for which the Order applies.

(4)        The specific plan (by name) to which the Order applies.

(b)        An Order shall not be deemed a QDRO if it requires the Plan to
provide:

(1)        any type or form of benefit, or any option not already provided for
in the Plan;

(2)        increased benefits, or benefits in excess of the Participant’s vested
rights;

(3)        payment of a benefit earlier than allowed by the Plan’s earliest
retirement provisions; or

(4)        payment of benefits to an alternate payee which are required to be
paid to another alternate payee under another QDRO.

(c)        Promptly, upon receipt of an Order which may or may not be
“Qualified”, the Plan Administrator shall notify the Participant and any
alternate payee(s) named in the Order of such receipt.  The Plan Administrator
may then forward the Order to the Plan’s legal counsel for an opinion as to
whether or not the Order is in fact “Qualified” as





-  48  -

--------------------------------------------------------------------------------

 



defined in Code Section 414(p).  Within a reasonable time after receipt of the
Order, not to exceed 60 days, the Plan’s legal counsel shall make a
determination as to its “Qualified” status and the Participant and any alternate
payee(s) shall be promptly notified in writing of the determination.

(d)        If the “Qualified” status of the Order is in question, there will be
a delay in any payout to any payee including the Participant, until the status
is resolved.  In such event, the Plan Administrator shall separately account for
the amount that would have been payable to the alternate payee(s) if the Order
has been deemed a QDRO.  If the Order is not Qualified, or the status is not
resolved (for example, it has been sent back to the Court for clarification or
modification) within 18 months beginning with the date the first payment would
have to be made under the Order, the Plan Administrator shall pay the separately
accounted for amounts to the person(s) who would have been entitled to the
benefits had there been no Order.  If a determination as to the Qualified status
of the Order is made after the 18-month period described above, then the Order
shall only be applied on a prospective basis.  If the Order is determined to be
a QDRO, the Participant and alternate payee(s) shall again be notified promptly
after such determination.  Once an Order is deemed a QDRO, the Plan
Administrator shall pay to the alternate payee(s) all the amounts due under the
QDRO, including separately accounted for amounts during a dispute as to the
Order’s qualification.

(e)        The Earliest Retirement Age with regard to the Participant against
whom the Order is entered shall be the date the Participant would otherwise
first be eligible for benefits under the Plan.





-  49  -

--------------------------------------------------------------------------------

 



ARTICLE X.

TRANSFERS FROM OTHER QUALIFIED PLANS; DIRECT ROLLOVERS

10.1.       Transfers From Other Qualified Plans; Direct Rollovers:    Transfers
or Direct Rollovers from other qualified plans are not permitted.

 





-  50  -

--------------------------------------------------------------------------------

 



ARTICLE XI.

TRANSFERS; SERVICE WITH AFFILIATED EMPLOYERS

11.1.       Transfers: 

In the event any Employee transfers out of an Eligible Class or from one
Eligible Class to another, such Employee shall receive credit for service and
compensation for determining eligibility, benefit accrual and vesting as set
forth in the Exhibit attached hereto corresponding to each respective Eligible
Class.

 





-  51  -

--------------------------------------------------------------------------------

 



ARTICLE XII.

AMENDMENT, TERMINATION, MERGER OR CONSOLIDATION

12.1.       Amendment of the Plan:    The Employer, acting by its Board of
Directors, has the right to amend, modify, suspends, or terminate the Plan at
any time.  However, no amendment will authorize or permit any part of the Trust
Fund (other than any part that is required to pay taxes and administration
expenses) to be used for or diverted to purposes other than for the exclusive
benefit of the Participants or their Beneficiaries or estates; no amendment will
cause any reduction in the Accrued Benefit of any Participant or cause or permit
any portion of the Trust Fund to revert to or become the property of the
Employer; except to the extent such amendment is required to qualify or maintain
the qualification of the Plan or to deduct or maintain the deductibility of
contributions made to the Plan under the applicable sections of the Code.  Any
amendment will become effective as provided therein upon its execution.

For the purposes of this paragraph, an amendment to the Plan which has the
effect of:

(a)        eliminating or reducing an early retirement benefit or a
retirement-type subsidy;

(b)        eliminating an optional form of benefit (as provided in Regulations
under the Code); or

(c)        restricting, directly or indirectly, the benefits provided to any
Participant prior to the amendment will be treated as reducing the Accrued
Benefit of a Participant, except that an amendment described in clause (b)
(other than an amendment having an effect described in clause (a)) will not be
treated as reducing the Accrued Benefit of a Participant to the extent so
provided in Regulations or under the Code.

12.2.      Termination: 

(a)        The Employer, acting by its Board of Directors, shall have the right
to terminate the Plan by delivering to the Trustee and the Plan Administrator
written notice of such termination.  However, any termination (other than a
partial termination or an involuntary termination pursuant to ERISA Section
4042) must satisfy the requirements and follow the procedures outlined herein
and in ERISA Section 4041 for a Standard Termination or a Distress
Termination.  Upon any termination (full or partial), all amounts shall be
allocated in accordance with the provisions hereof and the Accrued





-  52  -

--------------------------------------------------------------------------------

 



Benefit, to the extent funded as of such date, of each affected Participant
shall become fully vested and shall not thereafter be subject to Forfeiture.

Upon termination of the Plan, the Employer, by notice to the Trustee and Plan
Administrator, may direct:

(1)        complete distribution of the Trust Fund to the Participants, in cash
or in kind, in a manner consistent with the requirements of the Plan;

(2)        the purchase of insurance company annuity contracts;

(3)        continuation of the Trust Fund for the Plan and the distributions of
benefits at such time and in such manner as though the Plan had not been
terminated; or

(4)        transfer of the assets of the Plan to another qualified plan,
provided that the trust to which the assets are transferred permits the transfer
to be made and, in the opinion of legal counsel for the Employer, the transfer
will not jeopardize the tax-exempt status of the plan or create adverse tax
consequences for the Employer.  The amounts transferred will be fully vested at
all times and will not be subject to forfeiture for any reason.

(b)        Standard Termination Procedure –

(1)        The Plan Administrator shall first notify all “affected parties” (as
defined in ERISA Section 4001(a)(21)) of the Employer’s intention to terminate
the Plan and the proposed date of termination.  Such termination notice must be
provided at least sixty (60) days prior to the proposed termination
date.  However, in the case of a standard termination, it shall not be necessary
to provide such notice to the Pension Benefit Guaranty Corporation (PBGC).  As
soon as practicable after the termination notice is given, the Plan
Administrator shall provide a follow-up notice to the PBGC setting forth the
following:

(i)        a certification of an enrolled actuary of the projected amount of the
assets of the Plan as of the proposed date of final distribution of assets, the
actuarial present value of the “benefit liabilities” (as defined in ERISA
Section 4001(a)(16)) under the Plan as of the proposed termination date, and
confirmation that the Plan is projected to





-  53  -

--------------------------------------------------------------------------------

 



be sufficient for such “benefit liabilities” as of the proposed date of final
distribution;

(ii)        a certification by the Plan Administrator that the information
provided to the PBGC and upon which the enrolled actuary based his certification
is accurate and complete; and

(iii)        such other information as the PBGC may prescribe by regulation.

The certification of the enrolled actuary and of the Plan Administrator shall
not be applicable in the case of a Plan funded exclusively by individual
insurance contracts.

(2)        No later than the date on which the follow-up notice is sent to PBGC,
the Plan Administrator shall provide all Participants and Beneficiaries under
the Plan with an explanatory statement specifying each such person’s “benefit
liabilities”, the benefit form on the basis of which such amount is determined,
and any additional information used in determining “benefit liabilities” that
may be required pursuant to regulations promulgated by the PBGC.

(3)        A standard termination may only take place if at the time the final
distribution of assets occurs, the Plan is sufficient to meet all “benefit
liabilities” determined as of the termination date.

(c)        Distress Termination Procedure

(1)        The Plan Administrator shall first notify all “affected parties” of
the Employer’s intention to terminate the Plan and the proposed date of
termination.  Such termination notice must be provided at least 60 days prior to
the proposed termination date.  As soon as practicable after the termination
notice is given, the Plan Administrator shall also provide a follow-up notice to
the PBGC setting forth the following:

(i)        a certification of an enrolled actuary of the amount, as of the
proposed termination date, of the current value of the assets of the Plan, the
actuarial present value (as of such date) of the “benefit liabilities” under the
Plan, whether the Plan is sufficient for “benefit





-  54  -

--------------------------------------------------------------------------------

 



liabilities” as of such date, the actuarial present value (as of such date) of
benefits under the Plan guaranteed under ERISA Section 4022, and whether the
plan is sufficient for guaranteed benefits as of such date;

(ii)        in any case in which the Plan is not sufficient for “benefit
liabilities” as of such date, the name and address of each Participant and
Beneficiary under the Plan as of such date;

(iii)        a certification by the Plan Administrator that the information
provided to the PBGC and upon which the enrolled actuary based his certification
is accurate and complete; and

(iv)        such other information as the PBGC may prescribe by regulation.

The certification of the enrolled actuary and of the Plan Administrator shall
not be applicable in the case of a Plan funded exclusively by individual
insurance contracts.

(2)        A “distress termination” may only take place if:

(i)        the Employer demonstrates to the PBGC that such termination is
necessary to enable the Employer to pay its debts while staying in business, or
to avoid unreasonably burdensome pension costs caused by a decline in the
Employer’s work force;

(ii)        the Employer is the subject of a petition seeking liquidation in a
bankruptcy or insolvency proceeding which has not been dismissed as of the
proposed termination date; or

(iii)        the Employer is the subject of a petition seeking reorganization in
a bankruptcy or insolvency proceeding which has not been dismissed as of the
proposed termination date, and the bankruptcy court (or such other appropriate
court) approves the termination and determines that the Employer will be unable
to continue in business outside a Chapter 11 reorganization process and that
such termination is necessary to enable the Employer to pay its debts pursuant
to a plan of reorganization.

(d)        Priority and Payment of Benefits

In the case of a distress termination, upon approval by the PBGC that the Plan
is sufficient for “benefit liabilities” or for “guaranteed benefits”, or in the
case of a





-  55  -

--------------------------------------------------------------------------------

 



“standard termination”, a letter of non-compliance has not been issued within
the sixty (60) day period (as extended) following the receipt by the PBGC of the
follow-up notice, the Plan Administrator shall allocate the assets of the Plan
among Participants and Beneficiaries pursuant to ERISA Section 4044(a).  As soon
as practicable thereafter, the assets of the Plan shall be distributed to the
Participants and Beneficiaries, in cash, in property, or through the purchase or
irrevocable commitments from an insurer.  However, if all liabilities with
respect to Participants and Beneficiaries under the Plan have been satisfied and
there remains a balance in the Plan due to erroneous actuarial computation or
any other reason, such balance, if any, shall be returned to the Employer.  In
the case of a “distress termination” in which the PBGC is unable to determine
that the Plan is sufficient for guaranteed benefits, the assets of the Plan
shall only be distributed in accordance with proceedings instituted by the PBGC.

(e)        The termination of the Plan shall comply with such other requirements
and rules as may be promulgated by the PBGC under authority of Title IV of the
ERISA including any rules relating to time periods or deadlines for providing
notice or for making a necessary filing.

12.3.      Merger or Consolidation of the Plan:    The Plan and Trust Fund for
the Plan may be merged or consolidated with, or its assets and/or liabilities
may be transferred to, any other plan and trust.  In the event of a merger,
consolidation or transfer, each Participant must receive a benefit immediately
after the merger, consolidation or transfer (as if the Plan had then been
terminated) which is at least equal to the benefit each Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation.  Such transfer, merger or consolidation may not otherwise result
in the elimination or reduction of any benefit protected under Code Section
411(d)(6).

 





-  56  -

--------------------------------------------------------------------------------

 



ARTICLE XIII.

PARTICIPATING EMPLOYERS

13.1.       Adoption by Other Employers:    Notwithstanding anything herein to
the contrary, with the consent of the Employer, any other corporation or entity,
whether an affiliate or subsidiary or not, may adopt this Plan and all of the
provisions hereof, and participate herein and be known as a Participating
Employer, by a properly executed document evidencing said intent and will of
such Participating Employer.

13.2.       Requirements of Participating Employers: 

(a)        Each Participating Employer will use the same Trustee as provided in
this Plan.

(b)        The Trustee may, but will not be required to, commingle, hold and
invest as one Trust Fund all contributions made by Participating Employers, as
well as any earnings thereon.

(c)        The transfer of any Participant from or to any Employer participating
in this Plan, whether an Employee of the Employer or a Participating Employer,
will not affect such Participant’s rights under the Plan, and all amounts
credited to the Participant’s account as well as to the Participant’s
accumulated service time with the transferor or predecessor and length of
participation in the Plan, will continue to the Participant’s credit.

(d)        All rights and values forfeited by termination of employment will
inure only to the benefit of the Participants of the Employer or Participating
Employer for which the forfeiting Participant was employed.

(e)        Any expenses of the Plan which are to be paid by the Employer or
borne by the Trust Fund will be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such employer bears to the total amount standing to the credit of
all Participants in the Plan.

13.3.       Designation of Agent.    Each Participating Employer will be deemed
to be a part of this Plan; provided, however, that with respect to all of its
relations with the Trustee and Plan Administrator for purposes of this Plan,
each Participating Employer will be deemed to have designated irrevocably the
Employer as its agent.  Unless the context of the Plan clearly indicates





-  57  -

--------------------------------------------------------------------------------

 



the contrary, “Employer” will be deemed to include each Participating Employer
as related to its adoption of the Plan.

13.4.       Employee Transfers.   

(a)        General.  It is anticipated that an Employee may be transferred
between Participating Employers, and in the event of any such transfer, the
Employee involved will transfer any accumulated service and eligibility.  No
such transfer will effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred will thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.  As
provided in Section 4.1 and (b) below, a Participant in an hourly portion of the
Plan who transfers to a salaried position on or after January 1, 2007 shall not
accrue any benefit after such transfer date.

(b)        Hourly to Salaried.  The Accrued Benefit of a Participant with an
Annuity Starting Date on or after January 1, 2007 who transferred, prior to
January 1, 2007, from an hourly portion of the Plan to an Eligible Class under a
salaried portion of the Plan, shall, upon retirement, be calculated as follows:

(1)        Non-Grandfathered Participant. A Non-Grandfathered Participant’s
Accrued Benefit shall be the sum of (x) his or her Accrued Benefit under the
applicable hourly portion of the Plan (calculated based on Years of Accrual
Service up to the date of transfer and the benefit formula in effect under the
applicable hourly portion of the Plan as of his or her date of transfer), and
(y) his or her Accrued Benefit under the applicable salaried portion of the Plan
(calculated based on the sum of (i) his or her Accrued Benefit calculated based
on Years of Accrual Service commencing upon the date of transfer through
December 31, 2006 and the benefit formula in effect under the applicable
salaried portion of the Plan as of December 31, 2006, and (ii) his or her
Accrued Benefit calculated based on Years of Accrual Service up to the date of
transfer and the difference between the rate of benefit in effect under the
applicable hourly portion of the Plan as of December 31, 2006 and the rate of
benefit in effect under the applicable hourly portion of the Plan as of his or
her date of transfer).  





-  58  -

--------------------------------------------------------------------------------

 



(2)        Grandfathered Participant.  A Grandfathered Participant’s Accrued
Benefit shall be the sum of (x) his or her Accrued Benefit under the applicable
hourly portion of the Plan (calculated based on Years of Accrual Service up to
the date of transfer and the benefit formula in effect under the applicable
hourly portion of the Plan as of the date of transfer) and (y) his or her
Accrued Benefit under the applicable salaried portion of the Plan (calculated
based on the sum of (i) his or her Accrued Benefit calculated based on Years of
Accrual Service commencing upon the date of transfer through his or her
termination from service date and the benefit formula in effect under the
applicable salaried portion of the Plan as of his or her termination from
service date, and (ii) his or her Accrued Benefit calculated based on Years of
Accrual Service up to the date of transfer and the difference between the rate
of benefit in effect under the applicable hourly portion of the Plan as of his
or her termination from service date and the rate of benefit in effect under the
applicable hourly portion of the Plan as of his or her date of transfer). 

13.5.       Participating Employer’s Contribution:    All contributions made by
a Participating Employer, as provided for in this Plan, will be determined
separately by each Participating Employer, and will be paid to and held by the
Trustee for the exclusive benefit of the Employees of such Participating
Employer and the Beneficiaries of such Employees, subject to all the terms and
conditions of this Plan.  On the basis of the information furnished by the Plan
Administrator, the Trustee will keep separate books and records concerning the
affairs of each Participating Employer hereunder and as to the accounts and
credits of the Employees of each Participating Employer.  The Trustee may, but
need not, register contracts so as to evidence that a particular Participating
Employer is the interested Employer hereunder, but in the event of an Employee
transfer from one Participating Employer to another, the employing Employer will
immediately notify the Trustee thereof.





-  59  -

--------------------------------------------------------------------------------

 



13.6.       Discontinuance of Participation:    Any Participating Employer will
be permitted to discontinue or revoke its participation in the Plan.  At the
time of any such discontinuance or revocation, satisfactory evidence thereof and
of any applicable conditions imposed will be delivered to the Trustee.  The
Trustee will thereafter transfer, deliver and assign Trust Fund assets allocable
to the Participants of such Participating Employer to such new trustee as will
have been designated by such Participating Employer, in the event that it has
established a separate pension plan for its Employees; provided, however, that
no such transfer will be made if the result is the elimination or reduction of
any protected benefits under Section 411(d) or (e) of the Code.  If no successor
is designated, the Trustee will retain such assets for the Employees of said
Participating Employer.  In no such event will any part of the Trust Fund as it
relates to such Participating Employer be used for or diverted for purposes
other than for the exclusive benefit of the Employees for such Participating
Employer.

13.7.       Plan Administrator’s Authority:    The Plan Administrator will have
authority to make all necessary rules and regulations, binding upon all
Participating Employers and all Participants, to effectuate the purpose of this
Article.

 





-  60  -

--------------------------------------------------------------------------------

 



ARTICLE XIV.

ADMINISTRATION OF THE PLAN

14.1.       Appointment of Plan Administrator and Trustee:    The Employer is
authorized to appoint the Trustee and the Plan Administrator as it deems
necessary for the proper administration of the Plan.  The Employer will from
time to time informally review the performance of the Trustee, Plan
Administrator or other persons to whom duties have been delegated or allocated
by it.  Any person serving as Plan Administrator may resign upon thirty (30)
days prior written notice to the Employer.  The Employer is authorized to remove
any person serving as Plan Administrator at any time and in its sole discretion
appoint a successor whenever a vacancy occurs.

14.2.       Plan Administrator:    The Plan Administrator is responsible for
administering the Plan for the exclusive benefit of the Participants and their
Beneficiaries, subject to the specific terms of the Plan.  The Plan
Administrator will manage, operate and administer the Plan in accordance with
the terms of the Plan and will have full power and authority to construe and
resolve all questions arising in connection with the administration,
interpretation, and application of the Plan.  Any determination by the Plan
Administrator will be final and binding upon all persons, and unless it can be
shown to be arbitrary and capricious will not be subject to “de novo”
review.  The Plan Administrator may establish procedures, correct any defect,
supply any information, or reconcile any inconsistency in any manner and to any
extent as it deems necessary to carry out the purpose of the Plan; provided,
however, that any procedure, discretionary act, interpretation or construction
be nondiscriminatory and based upon principles consistent with the intent of the
Plan to continue to be deemed a qualified plan under the terms of Code Section
401(a).  The Plan Administrator will have all powers necessary or appropriate to
accomplish its duties under this Plan.

14.3.       Delegation of Powers:    The Plan Administrator may appoint such
assistants or representatives as it deems necessary for the effective exercise
of its duties.  The Plan Administrator may delegate to such assistants and
representatives any powers and duties, both ministerial and discretionary, as it
deems expedient or appropriate.





-  61  -

--------------------------------------------------------------------------------

 



14.4.       Trust Agreement    

(a)        The Employer shall execute a Trust Agreement with a Trustee or
Trustees chosen by the Employer to hold and manage the assets of the Trust Fund,
and to receive, hold and disburse contributions, interest and other income for
the purpose of paying the pensions under the Plan and the expenses incident to
the operation and maintenance of the Plan.  From time to time, one or more
investment managers may be appointed by the Employer to manage assets of the
Trust Fund, which investment managers shall be solely responsible for investing,
reinvesting and managing the assets of the Trust Fund.  A Trustee may also be an
investment manager and in the absence of any separate agreement with an
investment manager, the Trustee shall be the investment manager.

Each Trustee and investment manager so appointed shall acknowledge that it is a
fiduciary within the meaning of ERISA, and shall be either (i) an investment
advisor registered under the Investment Advisors Act of 1940, (ii) a bank as
defined in the Investment Advisors Act of 1940, or (iii) an insurance company
qualified to manager, acquire or dispose of assets under the laws of more than
one state.

(b)        The Employer shall determine the form and terms of any Trust
Agreement or investment management agreement, which may authorize the inclusion
of obligations and stock of the Employer and its subsidiaries and affiliates
among the investments of the Trust Fund (subject to the provisions of any
applicable law), and which may authorize the pooling of the Trust Fund for
investment purposes with other Internal Revenue Service qualified pension funds
of the Employer and its subsidiaries and affiliates.  The Employer may modify
such Trust Agreement or investment management agreement from time to time, or
terminate them pursuant to the terms thereof.  In case of a conflict between the
Plan and the Trust Agreement, the provisions of the Trust Agreement shall be
deemed controlling.

14.5.       Appointment of Advisers:    The Plan Administrator may appoint
counsel, specialists, advisers, and other persons as the Plan Administrator
deems necessary or desirable in connection with the administration of the Plan.

14.6.       Records and Reports:    The Plan Administrator will keep a record of
all actions taken.  In addition, it will keep all other books, records, and
other data that are necessary for administration of the Plan, and it will be
responsible for supplying all information and reports to





-  62  -

--------------------------------------------------------------------------------

 



Participants, Beneficiaries, the Internal Revenue Service, the Department of
Labor and others as required by law.

14.7.       Information from Employer:    The Employer will supply the Plan
Administrator with full and timely information on all matters relating to the
Compensation of all Participants, their Hours of Service, their Years of
Service, their retirement, death, Disability, or termination of employment, and
such other pertinent facts as the Plan Administrator may require from time to
time. The Plan Administrator will advise the Trustee of the foregoing facts as
may be pertinent to the Trustee’s duties under the Plan.  The Plan Administrator
and Trustee may rely on information supplied by the Employer and will have no
duty or responding to verify the information.

14.8.       Majority Actions:    Except where there has been an allocation and
delegation of administrative authority or where specifically expressed herein to
the contrary, if there shall be more than one Plan Administrator, they shall act
by a majority of their number, but may authorize one or more of them to sign any
documents on their behalf.

14.9.       Expenses:    All expenses and costs of administering the Plan may be
paid out of the Trust Fund unless actually paid by the Employer.  Expenses will
include any expenses incident to the functioning of the Plan Administrator,
including, but not limited to, fees of accountants, counsel, and other
specialists and their agents, and other costs of administering the Plan.  Until
paid, the expenses will be considered a liability of the Trust Fund.  However,
the Employer may reimburse the Trust Fund for any administrative expense
incurred.  Any administrative expense paid to the Trust Fund as a reimbursement
will not be considered an Employer contribution.

14.10.      Discretionary Acts:    Any discretionary actions of the Plan
Administrator with respect to the administration of the Plan shall be made in a
manner which does not discriminate in favor of stockholders, officers and Highly
Compensated Employees.

14.11.      Responsibility of Fiduciaries:    The Plan Administrator and members
of the Administrative Committee, and their assistants and representatives shall
be free from all liability for their acts and conduct in the administration of
the Plan except for acts of willful misconduct,





-  63  -

--------------------------------------------------------------------------------

 



provided, however, that the foregoing shall not relieve any of them from any
liability for any responsibility, obligation or duty they may have pursuant to
ERISA or the Code.

14.12.      Indemnity by Employer:    In the event of and to the extent not
insured against by any insurance company pursuant to provisions of any
applicable insurance policy, the Employer shall indemnify and hold harmless, to
the extent permitted by law, any individual Trustee, the Plan Administrator, and
their assistants and representatives from any and all claims, demands, suits or
proceedings which may in connection with the Plan or Trust Agreement be brought
by the Employer’s Employees, Participants or their Beneficiaries or legal
representatives, or by any other person, corporation, entity, government or
agency thereof; provided, however, that such indemnification shall not apply to
any such person for such person’s acts of willful misconduct in connection with
the Plan or Trust Agreement.

14.13.      Claims Procedure:    Claims may be filed with the Plan
Administrator.  Written or electronic notice of the disposition of a claim will
be furnished to the claimant within ninety (90) days (or 180 days in the event
of special circumstances, in which case written notice of the extension will be
furnished to the claimant before the expiration of the initial ninety (90) day
period) after the application is filed.  In addition, in the event the claim is
denied, the Plan Administrator shall:

(a)        state the specific reason or reasons for the denial,

(b)        provide specific reference to pertinent Plan provisions on which the
denial is based,

(c)        provide a description of any additional material or information
necessary for the Participant or his representative to perfect the claim and an
explanation of why such material or information is necessary, and

(d)        explain the Plan’s claim review procedure as contained in this Plan. 

Any claimant who has been denied a benefit by the Plan Administrator will be
entitled to request the Plan Administrator to give further consideration to the
claim by filing with the Plan Administrator a request for a hearing.  The
request, together with a written statement of the reasons why the claimant
believes the claim should be allowed, must be filed with the Plan Administrator
within sixty (60) days after the claimant receives written or electronic
notification from the Plan Administrator regarding the denial of the claimant’s
claim.  The Plan





-  64  -

--------------------------------------------------------------------------------

 



Administrator may conduct a hearing within the next sixty (60) days, at which
time the claimant may be represented by an attorney or any other representative
of his or her choosing and at which time the claimant will have an opportunity
to submit written and oral evidence and arguments in support of the claim.  At
the hearing (or prior thereto upon five (5) business days written notice to the
Plan Administrator) the claimant or his or her representative will have an
opportunity to review all documents in the possession of the Plan Administrator
which are pertinent to the claim at issue and its disallowance.  Either the
claimant or the Plan Administrator may cause a court reporter to attend the
hearing and record the proceedings, in which event a complete written transcript
of the proceedings will be furnished to both parties by the court reporter.  The
full expense of the court reporter and transcripts will be borne by the party
causing the court reporter to attend the hearing.  A final decision as to the
allowance of the claim will be made by the Plan Administrator within sixty (60)
days of the Plan's receipt of a request for review, unless there has been an
extension of time due to special circumstances (such as the need to hold a
hearing), in which case a decision will be rendered as soon as possible but not
later than 120 days after receipt of a request for review.  The final decision
will be written and will include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.

14.14      Recovery of Benefit Overpayments:    If it is determined that any
benefit(s) paid to a Participant or Beneficiary under the Plan should not have
been paid or should have been paid in a lesser amount, written notice thereof
shall be given to such Participant or Beneficiary and the Participant or
Beneficiary shall repay the amount.  If the Participant or Beneficiary fails to
repay such amount of overpayment promptly, the Plan Administrator shall arrange
to recover the amount of such overpayment from any other benefits then payable,
or which may become payable, to the Participant or Beneficiary under the Plan. 





-  65  -

--------------------------------------------------------------------------------

 



ARTICLE XV.

GENERAL

15.1.       Bonding:    Every fiduciary, except a bank or an insurance company,
unless exempted by the Act and regulations thereunder, shall be bonded in an
amount not less than 10% of the amount of the funds such fiduciary handles;
provided, however, that the minimum bond shall be $1,000 and the maximum bond,
$500,000.  The amount of funds handled by such person, group, or class to be
covered and their predecessors, if any, during the preceding Plan Year, or if
there is not preceding Plan Year, then by the amount of the funds to be handled
during the then current year.  The bond shall provide protection to the Plan
against any loss by reason of acts of fraud or dishonesty by the fiduciary alone
or in connivance with others.  The surety shall be a corporate surety company
(as such term is used in ERISA Section 412(a)(2)), and the bond shall be in a
form approved by the Secretary of Labor.  Notwithstanding anything in the Plan
to the contrary, the cost of such bonds shall be an expense of and may, at the
election of the Plan Administrator, be paid from the Trust fund or by the
Employer.

15.2.       Action by the Employer:    Whenever the Employer under the terms of
the Plan is permitted or required to do or perform any act or matter or thing,
it shall be done and performed by a person duly authorized by its legally
constituted authority.

15.3.       Employment Rights:    The Plan is not to be deemed to constitute a
contract of employment between the Employer and any Participant or to be a
consideration for, or an inducement or condition of, the employment of any
Participant or Employee.  Nothing contained in the Plan is to be deemed

(a)        to give any Participant the right to be retained in the service of
the Employer,

(b)        to interfere with the right of the Employer to discharge any
Participant at any time,

(c)        to give the Employer the right to require any Employee to remain in
its employ, or

(d)        to affect any Employee’s right to terminate employment at any time.

15.4.       Nonalienation of Benefits.    

(a)        Except as permitted by section 401(a)(13) of the Code or (b) below,
no benefit at any time under the Plan shall be subject in any manner to
alienation, sale,





-  66  -

--------------------------------------------------------------------------------

 



transfer, assignment, pledge, attachment, or encumbrances of any kind.  Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefits, whether presently or thereafter payable shall be void.  No
retirement benefit nor the Fund shall in any manner be liable for or subject to
the debts or liability of any Employee, Terminated Vested Participant,
Participant, Beneficiary or pensioner entitled to any retirement benefit.  If
the Employee, Participant, former Participant, Beneficiary or pensioner shall
attempt to or shall alienate, sell, transfer, assign, pledge or otherwise
encumber his benefit under the Plan or any part thereof, or if by reason of his
bankruptcy or other event happening at any time, such benefits would devolve
upon anyone else or would not be enjoyed by him, then the Employer, in its
discretion, may terminate such third party's interest in any such benefit, and
hold or apply it to or for the benefit of such Employee, Participant, former
Participant, Beneficiary or pensioner, his Spouse, children, or other dependent
or any of them, in such manner as the Employer may deem proper.  This Section
shall also apply to the creation, assignment or recognition of a right to any
benefit payable with respect to a Participant pursuant to a domestic relations
order, unless such order is determined to be a Qualified Domestic Relations
Order or any domestic relations order entered before January 1, 1985.

(b)        For all judgments, orders or decrees issued, or settlements entered
into, on or after August 5, 1997:

A Participant’s benefits provided under the Plan may be offset by an amount that
the Participant is ordered or required to pay to the Plan if:

(i)        the order or requirement to repay arises (1) under a judgment of
conviction for a crime involving such Plan, (2) under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
Title I of the Employee Retirement Income Security Act of 1974, or (3) pursuant
to a settlement agreement between the Secretary of Labor and the Participant, or
a settlement agreement between the Pension Benefit Guaranty Corporation and the
Participant, in connection with a violation (or alleged violation) of part 4 of
such subtitle by a fiduciary or any other person,





-  67  -

--------------------------------------------------------------------------------

 



(ii)        the judgment, order, decree, or settlement agreement expressly
provides for the offset of all or part of the amount ordered or required to be
paid to the Plan against the participant’s benefits provided under the Plan, and

(iii)        in a case in which distributions to the Participant are subject to
the survivor annuity requirements of IRC section 401(a)(11), if the Participant
has a spouse at the time at which the offset is to be made, the spouse has:  (1)
either consented to the offset (with such consent obtained in accordance with
the requirements of IRC section 417(a)) or previously elected to waive the
qualified joint and survivor annuity or qualified preretirement survivor
annuity, (2) been ordered or required in such judgment, order, decree or
settlement to pay an amount to the Plan in connection with a violation of part 4
of subtitle B, or (3) retained the right to receive a survivor annuity form of
benefit pursuant to IRC section 401(a)(11) under such judgment, order, decree or
settlement.

15.5.       Governing Law:    This Plan will be construed and enforced according
to ERISA and the laws of the state in which the Employer has its principal
office, other than its laws respecting choice of law, to the extent not
preempted by ERISA.

15.6.       Conformity to Applicable Law:    It is the intention of the Employer
that the Plan and the trust established by the Employer to implement the Plan,
be in compliance with the provisions of Sections 401 and 501 of the Code and the
requirements of ERISA, and the corresponding provisions of any subsequent laws,
and the provisions of the Plan shall be construed to effectuate such intention.

15.7.       Usage:    Any term used herein in the singular or plural or in the
masculine, feminine or neuter form will be construed in the singular or plural,
or in the masculine, feminine or neuter form as proper reading requires.

15.8.       Legal Action:    In the event any claim, suit, or proceeding is
brought regarding the Plan or Trust for the Plan established hereunder to which
the Trustee or the Plan Administrator may be a party, and the claim, suit, or
proceeding is resolved in favor of the Trustee or Plan Administrator, they will
be entitled to reimbursement from the Trust Fund for





-  68  -

--------------------------------------------------------------------------------

 



any and all costs, attorneys’ fees, and other expenses pertaining thereto
incurred by them for which they will have been liable.

15.9.       Exclusive Benefit:      Except as provided below and otherwise
specifically permitted by law, the Trust Fund maintained pursuant to the Plan
may not be diverted to or used for other than the exclusive benefit of the
Participants, retired Participants or their Beneficiaries.

15.10.     Prohibition Against Diversion of Funds:    Except as provided below
and otherwise specifically permitted herein or by law, it shall be impossible by
operation of the Plan by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any fund maintained pursuant to the Plan or any funds
contributed thereto to be used for, or diverted to, purposes other than the
exclusive benefit of former or current Participants, retired Participants, or
their Beneficiaries.

15.11.    Return of Contribution:    Employer contributions to the fund shall be
irrevocable except as provided below:

(a)        In the event the Employer makes an excessive contribution because of
a mistake of fact (pursuant to Section 403(c)(2)(A) of ERISA), the Employer may
demand repayment of such excessive contribution at any time within one year
following the time of payment and the Trustee thereupon will return the
excessive amount to the Employer within the one-year period.  Earnings of the
Plan attributable to the excess contribution will not be returned to the
Employer but any losses attributable thereto will reduce the amount so returned.

(b)        In the event the Plan receives an adverse determination from the
Commissioner of the Internal Revenue with respect to its initial qualification,
any contribution made incident to the initial qualification by the Employer may
be returned to the Employer within one-year after such determination, provided
the application for the determination is made by the time prescribed by law for
filing the Employer’s return for the taxable year in which the Plan was adopted,
or such later date as the Secretary of the Treasury may prescribe.

(c)        Notwithstanding any provisions of the Plan to the contrary, all
contributions by the Employer are conditioned upon the deductibility of the
contributions by the Employer under the Code and, to the extent any such
deduction is disallowed, the





-  69  -

--------------------------------------------------------------------------------

 



Employer may, within one year following the disallowance of the deduction,
demand repayment of such disallowed contribution and the Trustee must return the
contribution within one year following the disallowance.  Earnings of the Plan
attributable to the contribution for which such deduction is disallowed may not
be returned to the Employer, but any losses attributable thereto must reduce the
amount so returned.

15.12.    Employer’s Protective Clause:    Neither the Employer nor the Trustee,
nor their successors, will be responsible for the validity of any insurance or
annuity contract issued hereunder or for the failure on the part of the insurer
to make payments provided by any contract, or for the action of any person which
may delay payment or render a contract null and void or unenforceable in whole
or in part.

15.13.    Insurer’s Protective Clause:    Any insurer who will issue contracts
hereunder will not have any responsibility for the validity of this Plan or for
the tax or legal aspects of this Plan.  The insurer will be protected and held
harmless in acting in accordance with any written direction of the Trustee, and
will have no duty to see to the application of any funds paid to the Trustee,
nor will be required to question any actions directed by the Trustee.

15.14.    Receipt and Release for Payments:    Any payment to a Participant, a
Participant’s legal representative or Beneficiary, or to any guardian appointed
for the Participant or Beneficiary will, to the extent thereof, be in full
satisfaction of all claims hereunder against the Trustee and the Employer,
either of whom may require the Participant, legal representative or Beneficiary
or guardian, as a condition precedent to such payment, to execute a receipt and
release thereof in such form as determined by the Trustee or Employer.

15.15.    Headings:    The headings and subheadings of this Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.





-  70  -

--------------------------------------------------------------------------------

 



ARTICLE XVI.

DEFINITIONS

For purposes of the Plan, the following words and phrases will have the
following meaning unless a different meaning is expressly stated or ascribed to
them in the Exhibit corresponding to the Participant’s classification and
status.

16.1        Accrued Benefit:      The Retirement Benefit payable at Normal
Retirement Age determined pursuant to the Exhibit corresponding to the
Employee’s classification and status accrued as of any date.

Notwithstanding the above, a Participant’s Accrued Benefit derived from Employer
contributions shall not be less than the minimum Accrued Benefit provided
pursuant to the Section entitled “Minimum Benefit for Top-Heavy Plan.”

16.2.       Actuarial Equivalent:    The conversion to a form of benefit
differing in time, period, or manner of payment from the specific benefit
provided under the Article herein entitled “Plan Benefits” accomplished by
applying the actuarial assumptions set forth in Schedule A attached to the
Exhibit corresponding to the Employee’s classification and
status.  Notwithstanding the preceding sentence, effective with the Plan Year
beginning after December 31, 1997, the mortality table and the interest rate
used for the purposes of determining an Actuarial Equivalent amount (other than
non-decreasing life annuities payable for a period not less than the life of a
Participant, or, in the case of a Qualified Pre-Retirement Survivor Annuity, the
life of the surviving spouse) shall be the “Applicable Mortality Table” and the
“Applicable Interest Rate” described below.

(1)        The “Applicable Mortality Table” means:

(a)        for Plan Years through 2007, the mortality table published in Revenue
Ruling 95-6, which is based upon a fixed blend of 50 percent of the male
mortality rates and 50 percent of the female mortality rates determined under
the 1983 Group Annuity Mortality Table, or such other mortality table as is
prescribed under Section 417 of the Code.  Effective for distributions with
Annuity Starting Dates on or after December 31, 2002, notwithstanding any other
Plan provisions to the contrary, any reference in the Plan to the mortality
table prescribed in Rev. Rul. 95-6 shall be construed as a reference to the
mortality table prescribed in Rev. Rul. 2001-62 for all purposes under the Plan.





-  71  -

--------------------------------------------------------------------------------

 



(b)        for Plan Years 2008 and thereafter, the mortality table published in
Revenue Ruling 2007-67, which is based upon a fixed blend of 50 percent of the
static male combined mortality rates and 50 percent of the static female
combined mortality rates published in proposed Treasury Regulation Section
1.430(h)(3)-1 for valuation dates occurring in 2008, or such other mortality
table as is prescribed under Section 417 of the Code.

(2)        The “Applicable Interest Rate” means:

(a)        for Plan Years through 2007, the annual rate of interest on 30-year
Treasury securities determined as of the second calendar month (the lookback
month) preceding the first day of the Plan Year during which the Annuity
Starting Date occurs. 

(b)        for Plan Years 2008 and thereafter, the adjusted first, second, and
third segment rates prescribed under Section 417 of the Code applied under rules
similar to the rules of section 430(h)(2)(C) of the Code for the second calendar
month preceding the Plan Year in which the Annuity Starting Date occurs. 

The Applicable Interest Rate shall remain consistent for the Plan Year stability
period.

Notwithstanding anything contained in the Plan to the contrary, a Participant’s
Accrued Benefit shall not be considered to be reduced in violation of Code
Section 411(d)(6) merely because of the above changes in the interest rate and
mortality assumption used to calculate Actuarial Equivalent amounts.

16.3.       Administrative Committee:    The person or persons or entity
appointed by the Plan Administrator to administer the Plan.

16.4.       Affiliated Employer:    The Employer and any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes the Employer; any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c)) with the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

16.5.       Aggregation Group:    Either a Required Aggregation Group or a
Permissive Aggregation Group.

(a)        Required Aggregation Group:  The group of plans consisting of the
following, which are required to be aggregated:





-  72  -

--------------------------------------------------------------------------------

 



(1)        all the plans of the Employer in which a Key Employee is a
Participant during the Plan Year containing the Determination Date or any of the
preceding four Plan Years; and

(2)        any other plan of the Employer which enables any plan in which a Key
Employee participates to meet the requirements of Code Section 401(a)(4) or 410.

If the Required Aggregation Group is a Top-Heavy Group, all plans in the
Required Aggregation Group in which the Determination Dates fall within the same
calendar year will be considered Top-Heavy Plans.  If the Required Aggregation
is not a Top-Heavy Group, no plan in the Required Aggregation Group will be
considered a Top-Heavy Plan.

(b)        Permissive Aggregation Group:  The group of plans consisting of the
following:

(1)        the Required Aggregation Group; and

(2)        any plan not in the Required Aggregation Group which the Employer
wishes to treat as being aggregated with the Required Aggregation Group,
provided that the resulting group, taken as a whole, would continue to satisfy
the provisions of Code Sections 401(a) and 410.

If the Permissive Aggregation Group is a Top-Heavy Group, only those plans which
are part of the Required Aggregation Group and in which the Determination Dates
fall within the same calendar year will be considered Top-Heavy Plans.  If the
Permissive Aggregation Group is not a Top-Heavy Group, then no plan in the
Permissive Aggregation Group will be considered a Top-Heavy Plan.

(c)        Any terminated plan maintained by the Employer within the last five
Plan Years ending on the Determination Date will be included in determining the
Aggregation Group.

16.6.       Anniversary Date:   The first day of the Plan Year.

16.7.       Annual Benefit:   The benefit payable annually under the terms of
the Plan (exclusive of any benefit not required to be considered for purposes of
applying the limitations of Code Section 415 to the Plan) payable in the form of
a Straight Life Annuity with no ancillary





-  73  -

--------------------------------------------------------------------------------

 



benefits.  If the benefit under the Plan is payable in any other form, the
Annual Benefit shall be adjusted to be the Actuarial Equivalent of a Straight
Life Annuity.

16.8.       Annuity:    A single premium annuity contract or an annuity under a
group annuity contract purchased by the Trustee on behalf of a Participant or
Beneficiary from an insurance company for purposes of providing the benefits
payable under the terms of the Plan.

16.9.       Annuity Starting Date:    The first day of the first period for
which an amount is paid as an annuity or, in the case of a benefit not payable
in the form of an annuity, the first day on which all events have occurred that
entitles the Participant to such benefit.  In the case of a deferred annuity,
the Annuity Starting Date shall be the date on which the annuity payments are
scheduled to commence.

16.10.      Average Monthly Compensation:    See Exhibit corresponding to
Participant’s classification and status.

16.11.      Beneficiary: 

(a)        The last person or persons designated by the Participant to receive
benefits payable under the Plan in the event of death.  In the event a
Beneficiary is not designated, the Participant’s surviving Spouse will be the
deemed Beneficiary.  If neither a designated Beneficiary nor the Participant’s
Spouse survives the Participant the Participant’s estate will be deemed the
Beneficiary.

(b)        Subject to the terms of any life insurance policy, any designated
Beneficiary may be changed from time to time.  To change a beneficiary in a
policy the Participant must inform the Plan Administrator and the Trustee in
writing.  The Trustee must take immediate steps to complete the change with the
insurer but will not be liable for any delay in making the change, unless caused
by its gross negligence.  No change of Beneficiary will be binding upon the
insurer until forms properly executed by the Trustee have been filed with and
acknowledged by the insurer at its home office.

(c)        No designation of Beneficiary or change of designation of Beneficiary
made under this Section will be effective until the Plan Administrator and the
Trustee actually receive a written notice of such designation or change, signed
by the Participant, and, if the Participant is married and the designated
Beneficiary is not the Participant’s Spouse, consented to by the Participant’s
Spouse.  The Spouse’s written consent will





-  74  -

--------------------------------------------------------------------------------

 



acknowledge the effect of the consent and will be witnessed by the Plan
Administrator or by a notary public.

(d)        No spousal consent to a Beneficiary designation is required if

(1)        The Participant’s Spouse has waived the right to be the Participant’s
Beneficiary and such waiver is in accordance with the last sentence of paragraph
(c) above;

(2)        it is established to the satisfaction of the Plan Administrator that

(i)        the Participant has no Spouse, or

(ii)       the Participant’s Spouse cannot be located;

(3)        no spousal consent is required in accordance with applicable Treasury
or Department of Labor Requirements.

In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Plan Administrator.  A Participant may at any time revoke
his designation of a Beneficiary or change his Beneficiary by filing written
notice of such revocation or change with the Plan Administrator.  However, the
Participant’s Spouse must again consent in writing to any change in Beneficiary
unless the original consent acknowledged that the Spouse had the right to limit
consent only to a specific Beneficiary and that the Spouse voluntarily elected
to relinquish such right.

16.12.      Break in Service:    A Period of Severance of at least twelve (12)
consecutive months.

In the case of an individual who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence will not constitute a Break in Service.  For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence:

(1)        by reason of the pregnancy of the individual,

(2)        by reason of the birth of a child of the individual,

(3)        by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or

(4)        for purposes of caring for such child for a period beginning
immediately following such birth or placement.





-  75  -

--------------------------------------------------------------------------------

 



If the Employer is a member of an affiliated service group (under Code Section
414(m)), a controlled group of corporations (under Code Section 414(b)), a group
of trades or businesses under common control (under Code Section 414 (c)) or any
other entity required to be aggregated with the Employer pursuant to Code
Section 414(o) and the regulations thereunder, service will be credited for any
employment for any period of time for any other member of such group.  Service
will also be credited for any individual required under Code Section 414(n) or
414(o) and the Regulations thereunder to be considered an Employee of any
employer aggregated under Code Section 414(b), (c) or (m).

Effective December 12, 1994, notwithstanding any provision of this Plan to the
contrary, no Break in Service shall occur if the sole basis for the Period of
Severance is attributable to qualified military service as defined in Section
414(u) of the Code.

16.13.      Code:    The Internal Revenue Code of 1986, including any amendments
thereto.

16.14.      Compensation:    A Participant’s wages and salaries received during
the calendar year for personal services rendered to the Employer as an Employee
in the Eligible Class, as may be modified in the Exhibit corresponding to the
Employee’s classification and status. 

Compensation shall also include any amount which is contributed by the Employer
pursuant to a salary reduction agreement under Code Section 401(k), Section
402(e)(3) and Section 402(h), a simplified employee pension plan under Code
Section 408(k), a cafeteria plan under Code Section 125 (including, effective
for any Plan Years beginning after December 31, 1997, deemed Section 125 amounts
not available to a Participant in lieu of group health coverage because the
Participant is unable to certify that he or she has other health coverage), a
tax-deferred annuity under Code Section 403(b) or a qualified transportation
program under Code Section 132(f).

For years beginning after December 31, 1988, the Compensation of each
Participant which may be taken into account for determining all benefits
provided under the Plan for any Plan Year will not exceed $200,000, as adjusted
under Code Section 415(d) of the Code, except that the dollar increase in effect
on January 1 of any calendar year is effective for years beginning in such
calendar year and the first adjustment to the $200,000 limitation is effected on
January 1, 1990.

Notwithstanding the foregoing,





-  76  -

--------------------------------------------------------------------------------

 



(i)        for Plan Years beginning after December 31, 1993, the Compensation of
each Participant which may be taken into account under the Plan will not exceed
$150,000, except as adjusted as follows.  For any Plan Year beginning after
December 31, 1994, such $150,000 annual compensation limit shall be adjusted as
provided under Code Section 415(d), except that such adjustments shall only be
made in increments of $10,000, rounded down to the next lowest multiple of
$10,000.  Notwithstanding the foregoing, if the Plan is maintained pursuant to
one or more collective bargaining agreements ratified before August 10, 1993,
the above provision limiting Compensation to $150,000 shall not apply to
contributions made or benefits accrued pursuant to such collective bargaining
agreements for Plan Years beginning before the earlier of:

(1)        January 1, 1997, or

(2)        the latest of

(a)        January 1, 1994, or

(b)        the date on which the last of such collective bargaining agreements
terminates, without regard to any extension, amendment, or modification made on
or after August 10, 1993.

(ii)        for Plan Years beginning after December 31, 2001, the Compensation
taken into consideration under the Plan will be limited to $200,000.  For
purposes of determining benefit accruals in a Plan Year beginning after December
31, 2001, Compensation for any prior year shall be limited to $200,000.  The
$200,000 limit on Compensation shall be adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B).  The cost-of-living adjustment in
effect for a calendar year applies to annual compensation for the determination
period that begins with or within such calendar year.

If the period for determining compensation used in calculating an Employee’s
allocation for a determination period is a short plan year (i.e. shorter than 12
months), the annual compensation limit is an amount equal to the otherwise
applicable annual compensation limit multiplied by the fraction, the numerator
of which is the number of months in the short plan year, and the denominator of
which is 12.  In determining the compensation of a Participant for purposes of
this limitation, the rules of section 414(q)(6) of the Code shall apply except
in applying such rules, the term Family Member shall include only the Spouse of
the Participant





-  77  -

--------------------------------------------------------------------------------

 



and any lineal descendants of the Participant who have not attained age 19
before the close of the Plan Year.  If, as a result of the application of such
rules the adjusted, applicable annual compensation limit is exceeded, then
(except for purposes of determining the portion of compensation up to the
integration level if this plan provides for permitted disparity), the limitation
shall be prorated among the affected individuals in proportion to each such
individual’s compensation as determined under this Section prior to the
application of this limitation or, the limitation shall be adjusted in
accordance with any other method permitted by Regulation.

Notwithstanding anything to the contrary in this Plan, effective for Plan Years
beginning after December 31, 1996, if an individual is employed by the Employer
and is a member of the family of a 5-percent owner, then such individual shall
be considered a separate Employee and any Compensation paid to such individual
and any applicable contribution or benefit on behalf of such individual shall be
treated as if it were attributable solely to that individual.  Except as
provided in Treasury Regulations, this provision shall be applied in determining
the Compensation of or contributions or benefits on behalf of any Employee for
purposes of any section with respect to which a Highly Compensated Employee is
defined by reference to Section 414(q) of the Code.  For purposes of determining
whether an Employee is a Highly Compensated Employee for the 1997 Plan Year
only, the family aggregation rules are considered to have been repealed for
1996. 

If compensation for any prior determination period is taken into account in
determining an Employee’s benefit for the current determination period, the
compensation for such prior year is subject to the applicable annual
compensation limit in effect for that prior year.  For this purpose, for years
beginning before January 1, 1990, the applicable annual compensation limit is
$200,000. 

For purposes of applying the limitations of Code Section 415, “Code Section 415
Compensation” will include the Participant’s wages, salaries, fees for
professional service, (including for Plan Years beginning after December 31,
1997, elective deferrals as defined in Section 402(g)(3) of the Code and salary
reduction contributions of the Participant not includable in his or her gross
income by reasons of Section 125 or Section 132 of the Code), and other amounts
for personal services actually rendered in the course of employment with an
Employer maintaining the Plan (including, but not limited to, commissions paid
to salesmen, compensation





-  78  -

--------------------------------------------------------------------------------

 



for services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses and, in the case of a Participant who is an Employee
within the meaning of Code Section 401(c)(1) and the Regulations thereunder, the
Participant’s Earned Income (as described in Code Section 401(c)(2) and the
Regulations thereunder)) paid during the Limitation Year.  “415 Compensation”
will exclude:

(a)        Employer contributions to a plan of deferred compensation which are
not includible in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;

(b)        Amounts realized from the exercise of a non-qualified stock option,
or when restricted stock (or property) held by the Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture;

(c)        Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and

(d)        Other amounts which received special tax benefits, or contributions
made by the Employer (whether or not under a salary reduction agreement) towards
the purchase of an annuity described in Section 403(b) of the Internal Revenue
Code (whether or not the amounts are actually excludable from the gross income
of the Employee).

For purposes of applying the limitations of Code Section 415, “415 Compensation”
for a Limited Year is the compensation actually paid or includible in gross
income during such Limitation Year.





-  79  -

--------------------------------------------------------------------------------

 



16.15.      Controlled Group:    Any group of business entities under common
control, including but not limited to proprietorships and partnerships, or a
controlled group of corporations within the meaning of Code Sections 414(b), (c)
and (d).

16.16.      Determination Date:    For any Plan Year subsequent to the first
Plan Year, the last day of the preceding Plan Year.  For the first Plan Year,
the last day of that Plan Year.

16.17.      Direct Rollover:    A direct rollover is a payment by the Plan to an
Eligible Retirement Plan specified by the Distributee.

16.18.      Disability:    A bodily injury, disease or mental condition which
prevents the individual from engaging in any employment or occupation for wage
or profit on a continued and permanent basis for the remainder of the
individual’s life, for which such individual is eligible for and receiving a
disability benefit under Title II of the Federal Social Security Act.  The
permanence and degree of such incapacity will be supported by medical
evidence.  No Participant shall be deemed to have incurred a Disability, if
disability results from engaging in a criminal act, a self-inflicted injury,
service in the armed forces of any county, or war, insurrection or rebellion.

16.19.      Distributee:   A distributee includes an Employee or former
Employee.  In addition, the Employee’s or former Employee’s surviving Spouse and
the Employee’s or former Employee’s former Spouse who is the alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code, are Distributees with regard to the interest of the Spouse or former
Spouse.

16.20.      Earliest Retirement Date:    The earliest date on which the
Participant could elect to receive retirement benefits under the Plan.

16.21.      Early Retirement Age:    The age on which a Participant shall have
attained the age and completed the requisite Years of Service as set forth in
the Exhibit corresponding to the Participant’s classification and status.

16.22.      Early Retirement Date:    The first day of the month next following
a Participant’s attainment of Early Retirement Age on which the Participant
elects to begin receiving his retirement benefits hereunder.

16.23.      Eligible Class: 

(a)  With respect to benefits described in Exhibit A:  Employment as a salaried
Employee who receives a regular stated compensation other than a





-  80  -

--------------------------------------------------------------------------------

 



retirement payment, retainer or fee, at one of the following participating
divisions or locations of Amphenol Corporation or another Participating
Employer:

Spectra Strip, Hamden, Connecticut (Spectra Strip)

Amphenol RF, Danbury, Connecticut (Non Spectra Strip)

Amphenol Fiber Optic Product, Lisle, Illinois (Non Spectra Strip)

Amphenol Tuchel Electronics, Canton, MI (Non Spectra Strip)

Amphenol Interconnect Product Company, Endicott, New York (Non Spectra Strip)

Amphenol Cable on Demand (Non Spectra Strip)

Amphenol RF Severna Operations (closed division) (Non Spectra Strip)

Notwithstanding the foregoing, or anything herein to the contrary, Eligible
Class shall exclude:

(i)        Any person in any other Eligible Class currently accruing credits
under the Plan or any other defined benefit pension plan to which the Employer
or any Affiliated Employer is contributing;

(ii)       Any employee whose conditions of employment are determined by
collective bargaining, unless such employment shall be included in the Plan by
the express terms of a collective bargaining agreement;

(iii)      Any person whose employment is not for at least 1,000 Hours of
Service during any Plan Year;

(iv)      Any Employee of a Foreign Subsidiary if such Employee is not a citizen
of the United States;

(v)       Any Employee of a Foreign Subsidiary if contributions under a funded
plan of deferred compensation are provided by a person or corporation, other
than the Employer, with respect to the remuneration paid to such Employee by
such Foreign Subsidiary; and

(vi)      Any Employee of a Foreign Subsidiary if such Employee was not
transferred by the Employer to employment with the Foreign Subsidiary directly
from employment with the Employer. 





-  81  -

--------------------------------------------------------------------------------

 



(b)  With respect to benefits described in Exhibit B:  Employees employed on an
hourly basis at one of the following participating division or locations of
Amphenol Corporation or another Participating Employer:

 

Hourly Employees of Spectra Strip, Hamden, Connecticut (Spectra Strip Hourly
Pension)

Hourly Employees of Amphenol RF Severna Operations (Teamsters Local 97) (closed
division) (Non Spectra Strip Hourly Severna)

Hourly Employees of RF Danbury Employees (International Brotherhood of
Electrical Works, Local 2015, AFL-CIO) (Non Spectra Strip Hourly - Danbury)

Hourly Employees of Amphenol Interconnect Products (Non Spectra Strip Hourly -
Endicott)

Hourly Employees of Amphenol Cable on Demand (Non Spectra Strip Hourly -
Endicott)

Hourly Employees of Amphenol Fiber Optics Products (Non Spectra Strip Hourly -
Lisle)

 

Notwithstanding the foregoing, or anything herein to the contrary, Eligible
Class shall exclude:

 

(i)        Any Employee in any other Eligible Class who is an active participant
of the Plan or any plan maintained by a Participating Employer;

(ii)       Any Employee whose conditions of employment are determined by
collective bargaining, unless such Employee shall be included in the Plan by the
express terms of a collective bargaining agreement;

(iii)      Any Employee who is not a Spectra Strip Employee whose regularly
scheduled employment is for less than 1,000 Hours of Service during a Plan Year;

(iv)      Any Employee of a Foreign Subsidiary if such Employee is not a citizen
of the United States; and





-  82  -

--------------------------------------------------------------------------------

 



(v)      Any Employee of a Foreign Subsidiary if contributions under a funded
plan of deferred compensation are provided by any person or corporation, other
than the Employer, with respect to the remuneration paid to such Employee by
such Foreign Subsidiary; and

(vi)      Any Employee of a Foreign Subsidiary if such Employee was not
transferred by the Employer to employment with the Foreign Subsidiary directly
from employment with the Employer.

(c)        With respect to benefits described in Exhibit C:  Employment on the
salaried payroll of LPL Technologies, Inc., Times Fiber Communications, Inc. or
Amphenol Corporation Headquarters; excluding, however any Amphenol operations
employee hired prior to June 1, 1987.

(d)        With respect to any benefits described in Exhibit D:  Hourly
Employees at a participating division or location of Times Fiber Communications,
Inc. (Chatham, Virginia, Phoenix, Arizona and Liberty, North Carolina).

(e)        With respect to any benefits described in Exhibit E:  Salaried
Employees of Sine Systems*Pyle Connectors Corporation who shall have been
employed at Pyle-National, Inc. on the date before the date of the merger with
The Sine Companies, Inc.

(f)        With respect to benefits described in Exhibit F:  Employment at the
Pyle-National Division, represented by the General Service Employees’ Union,
Local No. 73 of the Service Employees’ International Union, AFL-CIO.

(g)        With respect to benefits described in Exhibit G:  Employment as a
salaried Employee at a participating division or location of Amphenol Aerospace
Operations. 

(h)        With respect to benefits described in Exhibit H:  Employment at a
participating division or location of Amphenol Aerospace Operations on an hourly
basis, including employment as an hourly rated person on incentive pay plan,
within the scope of the collective bargaining agreement between the Employer and
the Participating Unit. 

16.24.      Eligible Retirement Plan: 

(a)        An individual retirement account described in Section 408(a) of the
Code, an individual retirement annuity described in Section 408(b) of the Code,
an annuity plan described in Section 403(a) of the Code, or a qualified trust
described in Section 401(a)





-  83  -

--------------------------------------------------------------------------------

 



of the Code, that accepts the Distributee’s Eligible Rollover
Distribution.  However, in the case of an Eligible Rollover Distribution to the
surviving Spouse, an Eligible Retirement Plan is only an individual retirement
account or individual retirement annuity.

(b)        Effective after December 31, 2001, an Eligible Retirement Plan shall
also mean an annuity contract described in section 403(b) of the Code and an
eligible plan under section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan.  The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in section 414(p) of the Code.

(c)        Effective after December 31, 2007, a Participant or Beneficiary may
elect to roll over directly an Eligible Rollover Distribution to a Roth IRA
described in Code Section 408A(b).  For this purpose, the term Eligible Rollover
Distribution includes a rollover distribution of after-tax contributions, if
applicable.

16.25.      Eligible Rollover Distribution: 

(a)        Any distribution of all or any portion of the balance to the credit
of the Distributee, except that an eligible rollover distribution does not
include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Internal Revenue Code;
and the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

(b)        Notwithstanding (a) above, effective after December 31, 2001, a
portion of a distribution shall not fail to be an Eligible Rollover Distribution
merely because the portion consists of after-tax employee contributions which
are not includible in gross income.  However, such portion may be paid only to
an individual retirement account or annuity described in section 408(a) or (b)
of the Code, or to a qualified defined





-  84  -

--------------------------------------------------------------------------------

 



contribution plan described in section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so
includible.  Effective after December 31, 2006, such portion also may be paid to
such a 403(b) plan.

16.26.      Employee:    Any person in the employ of the Employer or of any
other employer required to be aggregated with the Employer under Sections
414(b), (c), (m) or (o) of the Code, excluding any person who is designated, or
otherwise determined to be:  (i) an independent contractor, regardless of
whether such individual is ultimately determined to be an employee pursuant to
the Code or any other applicable law, or (ii) a member of the substitute work
force, as distinguished from a regular full-time or part-time employee, that is
a separate employment classification based on availability of work.

The term Employee will also include any Leased Employee deemed to be an Employee
of any employer described in the previous paragraph as provided in Sections
414(n) or (o) of the Code.

16.27.      Employer:  Amphenol Corporation, any successor which will maintain
this Plan and any predecessor which has maintained this Plan.  The Employer is a
corporation, with principal offices in the State of Connecticut.

16.28.      Employment Commencement Date:The date the Employee first performs an
Hour of Service for the Employer.

16.29.      Exhibit:  The attachment to this Plan which forms a part of this
Plan which describes the benefits, rights and features applicable to Employees
within a certain Eligible Class.  Notwithstanding the distinct benefit
structures, rights and features described in any

Exhibit, the Plan is to be treated as a single plan as described in Regulation
Section 1.414(1)-1(b)(1) and all provisions shall be construed in a manner
consistent with such treatment.

16.30.      ERISA:  The Employee Retirement Income Act of 1974, as it may from
time to time be amended or supplemented.

16.31.      Family Member:The Employee’s spouse, any of the Employee’s lineal
descendants and ascendants and the spouses of the Employee’s lineal descendants
and ascendants, all as described in Code Section 414(q)(6)(B).





-  85  -

--------------------------------------------------------------------------------

 



16.32.      Fiscal Year:     The Employer’s accounting year of 12 months
commencing on January 1 of each year and ending the following December 31.

16.33.      Foreign Subsidiary:    Any corporation organized or created
otherwise than in or under the laws of the United States or any State therein or
territory thereof if:

(a)        twenty percent (20%) or more of such foreign corporation’s voting
stock is owned by the Employer; or

(b)        fifty percent (50%) or more of such foreign corporation’s voting
stock is owned by a foreign corporation described in subparagraph (a)
immediately above; provided, in either case, that an agreement which remains in
effect has been entered into by the Employer to have the insurance system
established under Title II of the Social Security Act, as amended, extended to
cover all United States citizens who are employed by such foreign corporation;
and it is not an Affiliated Employer.        

16.34.      Forfeiture:    That portion of a Participant’s Accrued Benefit that
is not vested, and occurs on the earlier of:

(a)        the distribution of the entire vested portion of a Participant’s
Accrued Benefit; or

(b)        the last day of the Plan Year in which the Participant incurs five
(5) consecutive 1-Year Breaks in Service.

Furthermore, for purposes of paragraph (a) above, in the case of a Participant
who has terminated employment with the Employer, and whose vested Accrued
Benefit is zero, such Participant shall be deemed to have received a
distribution of his vested Accrued Benefit upon his termination of
employment.  In addition, the term Forfeiture shall also include amounts deemed
to be Forfeitures pursuant to any other provision of this Plan.

16.35.      Highly Compensated Employee: 

An Employee who, on the snapshot day:

(a)        is a five percent (5%) owner (as defined in the definition of “Key
Employee”);

(b)        received Compensation from the Employer in excess of the amount set
forth in Code Section 414(q)(1)(B) (as adjusted pursuant to Section 415(d) of
the Code);

(c)        received Compensation from the Employer in excess of the amount set
forth in Code Section 414(q)(1)(C) and was a member of the Top-Paid Group; or





-  86  -

--------------------------------------------------------------------------------

 



(d)        was an officer of the Employer described in Code Section
414(q)(1)(D).

Notwithstanding the above, for Plan Years beginning after December 31, 1996
(except that for purposes of determining whether an Employee is a Highly
Compensated Employee for the Plan Year beginning in 1997, this provision shall
be treated as having been in effect for Plan Years beginning in 1996), “Highly
Compensated Employee” means any employee who:

(a)        was a 5-percent owner at any time during the Plan Year or the
preceding year, or

(b)        for the preceding year had Compensation from the Employer in excess
of $80,000.

If the determination on Employee’s status as a Highly Compensated Employee is
made earlier than the last day of the Plan Year, Compensation shall be projected
for the Plan Year under a reasonable method established by the Employer.

In the event there are Employees not employed on the snapshot day that are taken
into account for purposes of the “nondiscrimination requirements” identified in
Rev. Proc. 93-42, the term Highly Compensated Employee shall include any
eligible Employee for the Plan Year who:

(a)        terminated employment prior to the snapshot day and was a Highly
Compensated Employee in the prior year;

(b)        terminated prior to the snapshot day and

(i)        was a five percent (5%) owner;

(ii)       has Compensation for the Plan Year greater than or equal to the
projected Compensation of any Employee who is treated as a Highly Compensated
Employee on the snapshot day (except for Employees who are Highly Compensated
Employees solely because they are five percent (5%) owners or officers); or

(iii)      is an officer and has Compensation greater than or equal to the
projected Compensation of any other officer who is a Highly Compensated Employee
on the snapshot day solely because that person is an officer.





-  87  -

--------------------------------------------------------------------------------

 



In applying the above method in determining Highly Compensated Employees, the
terms and provisions of Regulation Section 1.414(q)-IT shall apply to the extent
that they are not inconsistent with the methods specifically provided above and
in Rev. Proc. 93-42.

16.36.      Highly Compensated Participant:   A Highly Compensated Employee who
has satisfied the eligibility requirements and is participating in the Plan.

16.37.      Hours of Service: 

(1)        Each hour for which an Employee is paid, or entitled to payment, for
the performance of duties for the Employer.  These hours will be credited to the
Employee for the computation period in which the duties are performed.

(2)        Each hour for which an Employee is paid, or entitled to payment, by
the Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence, during the applicable computation
period.  These hours include the normally scheduled work hours for the Employee
during the first six (6) months of disability or while the Employee is receiving
any short-term or long-term disability benefits under any insured or non-insured
disability plan to which the Employer contributes.  Notwithstanding the above,

(a)        no more than 501 Hours of Service shall be credited to an Employee on
account of any single continuous period during which the Employee performs no
duties (whether or not such period occurs in a single computation period);

(b)        an hour for which an Employee is directly or indirectly paid, or
entitled to payment, on account of a period during which no duties are performed
shall not be credited to the Employee if such payment is made or due under a
plan maintained solely for the purposes of complying with applicable worker’s
compensation, or unemployment compensation or disability insurance laws; and

(c)        Hours of Service shall not be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.

For purposes of this Section, a payment shall be deemed to be made by or due
from the Employer regardless of whether such payment is made by or due from the
Employer directly, or





-  88  -

--------------------------------------------------------------------------------

 



indirectly through, among others, a trust fund, or insurer, to which the
Employer contributes or pays premiums and regardless of whether contributions
made or due to the trust fund, insurer, or other entity are for the benefit of
particular Employees or are on behalf of a group of Employees in the aggregate.

(3)        Each hour for which back pay, irrespective of mitigation of damages,
is either awarded or agreed to by the Employer.  The same Hours of Service will
not be credited both under paragraph (1) or paragraph (2), as the case may be,
and under this paragraph (3).  These hours will be credited to the Employee for
the computation period or periods to which the award or agreement pertains
rather than the computation period in which the award, agreement or payment is
made.

(4)        Each hour of the normally scheduled work hours for each week during
any period the Employee is on any leave of absence from work with the Employer
for military service with the armed forces of the United States, but not to
exceed the period required under the law pertaining to veteran’s reemployment
rights: provided, however, if the Employee fails to report to work at the end of
such leave during which the Employee has reemployment rights, the Employee shall
not receive credit for hours on such leave.

(5)        The number of normally scheduled work hours for each day of
authorized leave of absence, granted by the Employer for which the Employee is
not compensated.

Hours of Service will be credited for employment with other members of an
affiliated service group (under Code Section 414(m)), a controlled group of
corporations (under Code Section 414(b)), or a group of trades or businesses
under common control (under Code Section 414 (c)) of which the adopting Employer
is a member, and any other entity required to be aggregated with the Employer
pursuant to Code Section 414(o) and the Regulations thereunder.

Hours of Service will also be credited for any individual considered an Employee
for purposes of this Plan under Code Section 414(n) or Code Section 414(o) and
the Regulations thereunder.

The provisions of Department of Labor Regulations 2530.200b-2(b) and (c) are
incorporated herein by reference.

Solely to determine whether a one Year Break in Service has occurred for
eligibility or vesting purposes for an Employee who is absent on maternity or
paternity leave, a





-  89  -

--------------------------------------------------------------------------------

 



Break in Service will not be deemed to occur until the second anniversary of the
first day of the maternity or paternity leave.  The period between the first and
second anniversaries of the maternity or paternity leave neither counts as a
Break in Service nor as a Year of Service.

Service will be determined on the basis of actual hours for which an Employee is
paid or entitled to payment.  When no time records are available, the Employee
shall be given credit for Hours of Service based on the number of normally
scheduled work hours for each week the Employee is on the Employer’s payroll
(which shall not be less than 40 hours per week for exempt salaried Employees),
as determined in accordance with reasonable standards and policies from time to
time adopted by the Plan Administrator pursuant to Department of Labor
Regulations Section 2530.200b-2(b) and (c).

16.38.      Inactive Participants:    A former active Participant who has an
Accrued Benefit.

16.39.      Key Employee:    For Plan Years beginning after December 31, 2001,
Key Employee means any Employee or former Employee who at any time during the
Plan Year containing the Determination Date was (1) an officer of the Employer
having an annual compensation greater than $130,000 (as adjusted under section
416(i)(1) for Plan Years beginning after December 31, 2002); (2) a five percent
owner of the Employer; or (3) a one percent owner of the Employer who has annual
compensation of more than $150,000.  Annual compensation means compensation as
defined in section 415(c)(3) of the Code.  For purposes of determining five
percent and one-percent owners, the rules of subsections (b), (c) and (m) of
section 414 of the Code do not apply.  For purposes of this Section,
Beneficiaries of any Employee or former Employee acquire the character of said
employee who performed service for the Employer, and the benefits inherited
under the Plan by a Beneficiary will retain the character of the benefits of the
Employee who performed the services for the Employer.  The determination of who
is a Key Employee will in all cases be made in accordance with section 416(i)(1)
of the Code and the regulations thereunder. 

16.40.      Late Retirement Date:    The first day of the month coinciding with
or next following the date the Participant retires after attaining his or her
Normal Retirement Age.

16.41.      Leased Employee:    Any person (other than an Employee of the
Employer) who pursuant to an agreement between the Employer and any other person
(“leasing organization”) has performed for the Employer (or for the Employer and
related persons determined in accordance with Section 414(n)(6) of the Code)
services of a type historically performed by





-  90  -

--------------------------------------------------------------------------------

 



employees in the business field of the Employer on a substantially full-time
basis for a period of at least one year.  Contributions or benefits provided a
Leased Employee by the leasing organization which are attributable to services
performed for the Employer will be treated as provided by the Employer.

Notwithstanding the aforesaid, for Plan Years beginning after December 31, 1996,
for all purposes in the Plan, “Leased Employee” means any person who is not a
common law employee of the recipient and who provides services to the recipient
if:

(a)        such services are provided pursuant to an agreement between the
recipient and any other person (in this Section referred to as the “Leasing
Organization”);

(b)        such person has performed such services for the recipient (or for the
recipient and related persons) on a substantially full-time basis for a period
of at least one (1) year; and

(c)        such services are performed under primary direction or control by the
recipient.

A Leased Employee will not be considered an Employee of the Employer if:

(a)        such Leased Employee is covered by a money purchase pension plan
providing:

(1)        a nonintegrated employer contribution rate of at least ten percent
(10%) of compensation, as defined in Section 415(c)(3) of the Code, but
including amounts contributed pursuant to a salary reduction agreement which are
excludable from the employee’s gross income under Section 125, Section
402(e)(3), Section 402(h) or Section 403(b) of the Code,

(2)        immediate participation, and

(3)        full and immediate vesting; and

(b)        Leased Employees do not constitute more than twenty percent (20%) of
the Employer’s Non-Highly Compensated Employees.

16.42.      Limitation Year:    The Plan Year.

16.43.      Non-Highly Compensated Employee:

Any Employee who is not a Highly Compensated Employee.

16.44.      Non-Key Employee:    Any Employee who is not a Key Employee.





-  91  -

--------------------------------------------------------------------------------

 



16.45.      Normal Form of Benefit:    The form of benefit set forth in the
Exhibit corresponding to the Participant’s classification and status.

16.46.      Normal Retirement Age:    Age sixty-five (65), or such other age set
forth in Exhibit corresponding to the Participant’s classification and status.

16.47.      Normal Retirement Date:    The first day of the month coinciding
with or next following the date a Participant attains Normal Retirement Age.

16.48.      Participant:      Any Employee who has satisfied the eligibility
requirements and is participating in the Plan.

16.49.      Participating Employer:    Any corporation or entity, other than the
Employer, whether an affiliate or subsidiary of the Employer or not, who, with
the consent of the Employer and the Trustee, adopts the Plan and all of the
provisions hereof by a properly executed document evidencing said intent of such
Participating Employer.

16.50.      Period of Military Duty:    The period of time from the date the
Employee was first absent from active work for the Employer because of duty in
the armed forces of the United States to the date the Employee was re-employed
by the Employer at a time when the Employee had a right to re-employment in
accordance with seniority rights as protected under Section 2021 through 2026 of
Title 38 of the U.S. Code.

16.51.      Period of Service:    The aggregate of all time period(s) commencing
with the Employee’s Employment Commencement Date and ending on the date a Break
in Service begins.

16.52.      Period of Severance:    A continuous period of time of at least
twelve (12) months during which the Employee is not employed by the
Employer.  Such period begins on the date the Employee retires, quits or is
discharged, or if earlier, the twelve (12) month anniversary of the date on
which the Employee was otherwise first absent from service.

16.53     Plan:   The Employer’s qualified retirement plan as set forth in this
document, including the Exhibits attached hereto and made a part hereof and as
hereafter amended, known as the Pension Plan for Employees of Amphenol
Corporation.

Effective February 12, 1975, the Eltra Corporation Pension Plan for Salaried
Employees was formed by the merger of the seven pension plans then sponsored by
the Eltra Corporation.  Effective December 31 1979, this plan was amended to
provide benefits to Spectra Strip





-  92  -

--------------------------------------------------------------------------------

 



employees.  Effective January 1, 1982, this plan was renamed the Bunker
Ramo/Eltra Corporation Pension Plan for Salaried Employees – former Eltra
Salaried Plan (the “Eltra Plan”).

Effective January 1, 1976, the Bunker Ramo Profit Sharing Retirement Plan (the
“Profit Sharing Plan”) was integrated and merged with the Bunker Ramo
Corporation Pension Plan, which was subsequently renamed the Bunker Ramo/Eltra
Corporation Pension Plan for Salaried Employees (the “Bunker Plan”).

Effective December 9, 1985, all assets and liabilities of the Bunker Plan,
except for those related to active employees, were spunoff into the Bunker
Ramo/Eltra Corporation Retirement Plan (“B/E Retirement Plan”).

Effective December 30, 1985, all assets and liabilities of the Eltra Plan,
except for those related to active and former employees of the Mergenthaler and
Spectra Strip divisions, were spunoff into five additional plans, one of which
was the NARCO Retirement Plan (“NARCO Plan”).

Effective June 17, 1986, the Eltra Plan was merged with the Bunker Plan, with
each plan’s structure preserved.  Effective August 1, 1986, the merged plan was
renamed the Allied Corporation Pension Plan for Salaried Employees (the “Allied
Plan”).

Prior to December 10, 1986, all liabilities and assets of the Bunker Ramo/Eltra
Corporation Pension Plan for Hourly Rated Mergenthaler Employees Represented by
Local 365 UAW (the “Mergenthaler Plan”) were merged into the Allied Plan, with
benefits for active participants equal to those under the Eltra Plan.

Prior to December 31, 1986, all liabilities and certain assets of the NARCO Plan
and the B/E Retirement Plan were merged into the Allied Plan.

Effective January 1, 1987, assets and liabilities related to active, terminated
and retired employees of the Amphenol Corporation were spun off to the Salaried
Employees’ Pension Plan of the Amphenol Corporation.

Effective January 1, 1987, assets and liabilities related to active, terminated
and retired employees of the Linotype Company were spun off to the Linotype
Company Pension Plan.

Effective December 31, 1997, all liabilities and assets of the defined benefit
pension plans then sponsored by the Employer and its affiliates were merged with
the Plan (formerly known as the Salaried Employees Pension Plan of Amphenol
Corporation) which was subsequently renamed Pension Plan for Employees of
Amphenol Corporation.





-  93  -

--------------------------------------------------------------------------------

 



16.54.      Plan Administrator:    The Employer or such persons or entities
designated by the Employer to administer the Plan on behalf of the
Employer.  The Plan Administrator shall be a named “fiduciary”, as referred to
in Section 402(a) of ERISA, with respect to the management, operation and
administration of the Plan.

16.55.      Plan Year:    The 12-consecutive month period designated by the
Employer beginning January 1 of each year ending the following December 31.

16.56.      Predecessor Employer:    A firm absorbed by the Employer by change
of name, merger, acquisition or a change of corporate status, or a firm of which
the Employer was once a part.

16.57.      Present Value of Accrued Benefit:    The lump sum value of a
Participant’s Accrued Benefit at a valuation date, calculated by reference to
the actuarial assumptions set forth in Schedule A attended to the corresponding
Exhibit hereto.

16.58.      Primary Social Security Retirement Benefit:    A Participant’s
Primary Social Security Retirement Benefit is the estimated Primary Insurance
Amount to which the Participant is entitled at his Normal Retirement Date of
Late Retirement Date, if later.  If a Participant’s Normal Retirement Date or
Late Retirement Date precedes his Social Security Retirement Age, his Primary
Insurance Amount will be decreased by the applicable reduction factor provided
under Title II of the federal Social Security Act for the period between Normal
Retirement Date or Late Retirement Date and his Social Security Retirement
Age.  If a Participant retires after his Social Security Retirement Age, his
Primary Insurance Amount will be increased by the applicable delayed retirement
credit provided under Title II of the federal Social Security Act for the period
between his Social Security Retirement Age and his actual retirement date or age
seventy (70), whichever is earlier.  The failure of the Participant to receive
such amount or any portion thereof for whatever reason shall be
disregarded.  When determining the Participant’s Primary Insurance Amount, it
will be assumed that the Participant received Compensation for all prior years
by applying a retrospective salary scale to the Participant’s Compensation which
he received during the plan year preceding his last day of employment.  This
retrospective salary scale will be based on the actual past changes in the
national average wages from year to year as determined by the Social Security
Administration.  The application of this retrospective salary scale to the
Participant’s Compensation which he received during the plan year preceding his
last day of employment will produce an estimate of Compensation from the
Participant’s last day of employment backwards to the calendar year of the
Participant’s eighteen birthday.  If a Participant’s last day of employment
occurs before his 65th birthday, his Compensation which he received during the
plan year preceding his last day of



-  94  -

--------------------------------------------------------------------------------

 



employment will be assumed to continue from his last day of employment to his
65th birthday for purposes of determining his Primary Insurance
Amount.  However, if the Participant provides the Employer with satisfactory
evidence of the Participant’s actual past compensation for such prior years and
if such past compensation is treated as wages under the Social Security Act, the
Plan must use such actual past compensation.  The Plan must provide written
notice to each Participant of the Participant’s right to supply actual
compensation history and of the financial consequences of failing to supply such
history.  The notice must be given each time the summary plan description is
provided to the Participant and must also be given upon the Participant’s
separation from service.  The notice must also state that the Participant can
obtain the actual compensation history from the Social Security Administration.

16.59.      Qualified Domestic Relations Order:  A signed domestic relations
order issued by a state court which creates, recognizes or assigns to an
alternate payee(s) the right to receive all or part of a Participant’s Accrued
Benefit and which meets the requirements of Code Section 414(p).

16.60.      Qualified Joint and Survivor Annuity:    An annuity for the life of
the Participant with a survivor annuity for the life of the Participant’s Spouse
equal to fifty percent (50%) of the amount of the annuity payable during the
joint lives of the Participant and the Participant’s Spouse, and which is the
Actuarial Equivalent of the Normal Form of Benefit.

16.61.      Qualified Pre-Retirement Survivor Annuity:    An annuity form of
payment for the life of the surviving Spouse of the Participant who dies prior
to his Annuity Starting Date in an amount equal to the benefit that would have
been payable if the Participant had:

(a)        separated from service on the date of death (or date of separation
from service, if earlier),

(b)        survived to the Earliest Retirement Age,

(c)        retired as of the Earliest Retirement Age with an immediate Qualified
Joint and Survivor Annuity, and

(d)        died on the day after the Earliest Retirement Age.





-  95  -

--------------------------------------------------------------------------------

 



16.62.      Re-employment Commencement Date:    The date the Employee is first
credited with an Hour of Service for performing duties following a Break in
Service or Period of Severance.

16.63.      Re-entry Date:   The date an Inactive Participant re-enters the
Plan.

16.64.      Regulation:    Income Tax Regulations as promulgated by the
Secretary of the Treasury or his delegate, and as amended from time to time.

16.65.      Retirement:    Termination of employment while in the Eligible
Class:

(a)        after the Participant attains Normal Retirement Age;

(b)        after the Participant attains Early Retirement Age; or

(c)        due to disability.

16.66.      Social Security Retirement Age:    The age used as the retirement
age under Section 216(I) of the Social Security Act, except that such Section
shall be applied without regard to the age increase factor and as if the early
retirement age under Section 216 (I)(2) of such Act were sixty-two (62).

16.67.     Spouse:  A Participant’s legally married spouse, or surviving legally
married spouse; provided that a person who was formerly legally married to a
Participant will be treated as the Spouse or Surviving Spouse, and a person who
is currently legally married to a Participant will not be treated as the spouse
or surviving Spouse, to the extent provided under a Qualified Domestic Relations
Order. 

16.68.     Straight Life Annuity:    An annuity payable in equal installments
for the life of the Participant that terminates upon the Participant’s death.

16.69.     Super Top-Heavy Plan:    This Plan for any Plan Year in which, as of
the Determination Date, “90%” were substituted for “60%” where it appears in the
definition of “Top-Heavy Plan”.

16.70.     Top-Heavy Group:    Any Aggregation Group for which the sum as of the
Determination Date of

(a)        the present value of the cumulative accrued benefits for Key
Employees under all defined benefit plans included in the Aggregation Group, and

(b)        the aggregate of the accrued benefit of Key Employees under all
defined contribution plans in the Aggregation Group, exceeds sixty percent (60%)
of the similar sum determined for all Employees.





-  96  -

--------------------------------------------------------------------------------

 



16.71.     Top-Heavy Plan:  This Plan for any Plan Year in which, as of the
Determination Date, the sum of:

(a)        the Accrued Benefits of Key Employees under this Plan and any other
defined benefit plan of the Employer which is included with this Plan in an
Aggregation Group, plus

(b)        the present value of the cumulative accrued benefits for Key
Employees under any defined contribution pension plan of Employer which is
included with this Plan in an Aggregation Group, exceeds sixty percent (60%) of
a similar sum determined for all Key Employees and Non-Key Employees.

To the extent required by Code Section 416(g)(3), distributions from such plans
during the five-year period ending on the Determination Date will be added to
said Accrued Benefits and said aggregate of present values of the cumulative
accrued benefits (both for Key Employees and all Key Employees and Non-Key
Employees).

For purposes of this Section and to the extent required by Code Section
416(g)(4)(A) and (B), rollover contributions or similar transfers initiated by
an Employee and made after December 31, 1983, and benefits and accounts of an
Employee who was a Key Employee but who will have ceased to be a Key Employee
will not be taken into account for purposes of determining whether the Plan is a
Top-Heavy Plan.

To the extent required by Code Section 416(g)(4)(E), if an Employee has not
performed services for the Employer at any time during the five (5) year period
ending on the Determination Date, any Accrued Benefits and present value of
cumulative accrued benefits for such Employee will not be taken into account in
determining whether the Plan is a Top-Heavy Plan.

16.72.     Top-Heavy Ratio: 

(a)        If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the 5-year period
ending on the Determination Date(s) has or has had any accrued benefits, the
Top-Heavy Ratio for any Required or Permissive Aggregation Group as appropriate
is a fraction, the numerator of which is the sum of account balances under the
aggregated defined contribution plan or plans for all Key Employees, and the
present value of accrued





-  97  -

--------------------------------------------------------------------------------

 



benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, and the present value of accrued benefits under the
defined plan or plans for all participants as of the Determination Date(s), all
determined in accordance with Section 416 of the Code and the Regulations
thereunder.  The accrued benefits under a defined benefit plan in both the
numerator and denominator of the Top-Heavy Ratio are increased for any
distribution of an accrued benefit made in the 5-year period ending on the
Determination Date.

(b)        For purposes of paragraph (a) above the value of account balances and
the Present Value of Accrued Benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Section 416 of the Code and the
Regulations thereunder for the first and second plan years of a defined benefit
plan.  The account balances and accrued benefits of a Participant (1) who is not
a Key Employee but who was a Key Employee in a prior year, or (2) who has not
been credited with at least one Hour of Service with any Employer maintaining
the Plan at any time during the 5-year period ending on the Determination Date
will be disregarded.  The calculation of the Top-Heavy Ratio, and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Section 416 of the Code and the Regulations
thereunder.  Deductible Employee contributions will not be taken into account
for purposes of computing the Top-Heavy Ratio.  When aggregating plans the value
of account balances and accrued benefits will be calculated with reference to
the Determination Dates that fall within the same calendar year.

The accrued benefit of a Participant other than a Key Employee shall be
determined under (a) the method, if any, that uniformly applied for accrual
purposes under all defined benefit plans maintained by the Employer, or (b) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(I)(C)
of the Code.

For Plan Years beginning after December 31, 2001, the present values of accrued
benefits and the amounts of account balances of an Employee as of the
determination date shall be





-  98  -

--------------------------------------------------------------------------------

 



increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Section 416(g)(2) of the Code during
the 1-year period ending on the determination date.  The preceding sentence
shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code.  In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”  The accrued
benefits and accounts of any individual who has not performed services for the
Company during the 1-year period ending on the determination date shall not be
taken into account.

16.73.     Top-Paid Group:    The group consisting of the top twenty percent
(20%) of Employees when ranked on the basis of Compensation paid during such
year.  For purposes of determining the number of Employees in the group (but not
for purposes of determining who is in it), the following Employees will be
excluded:

(a)        Employees who have not completed six (6) months of service with the
Employer.

(b)        Employees who normally work for the Employer less than seventeen and
one-half (17 ½) hours per week.

(c)        Employees who normally do not work for the Employer more than six (6)
months during any Plan Year.

(d)        Employees who have not attained age twenty-one (21).

(e)        Employees included in a collective bargaining unit who are covered by
an agreement between Employee representatives and the Employer, where retirement
benefits were the subject of good faith bargaining, provided that ninety percent
(90%) or more of the Employer’s Employees are covered by this agreement.

(f)        Employees who are nonresident aliens and who receive no earned income
which constitutes income from sources within the United States.





-  99  -

--------------------------------------------------------------------------------

 



16.74.     Trust Agreement.    The instrument executed by the Employer and the
Trustee fixing the rights and liabilities of each with respect to holding and
administering Plan assets for the purposes of the Plan.

16.75.     Trust Fund.    The assets of the Plan as held and administered by the
Trustee.

16.76.     Trustee.    The trustees named in the Trust Agreement and their
successors.

16.77.     Valuation Date.    The Anniversary Date of the Plan or such other
date as agreed to by the Employer and the Trustee on which Participant Accrued
Benefits are revalued.

16.78.     Year of Accrual Service:    As defined in the Exhibit corresponding
to the Participant’s classification and status; provided, however, effective
December 12, 1994, notwithstanding any provision of this Plan to the contrary,
including any Exhibit, service credit with respect to qualified military service
will be provided in accordance with section 414(u) of the Internal Revenue Code.

16.79.     Year of Eligibility Service:    A twelve (12) consecutive month
period (computation period) described in the Exhibit corresponding to the
Employee’s classification and status; provided, however, effective December 12,
1994, notwithstanding any provision of this Plan to the contrary, including any
Exhibit, service credit with respect to qualified military service will be
provided in accordance with section 414(u) of the Internal Revenue Code.

16.80.     Year of Service:  The total years of employment of an Employee with
the Employer commencing with the Employee’s Employment Commencement Date, and
ending with the date such Employee Quits, retires, or is discharged or released,
or the date of expiration of an Employee’s authorized leave of absence;
provided, however, effective December 12, 1994, notwithstanding any provision of
this Plan to the contrary, including any Exhibit, service credit with respect to
qualified military service will be provided in accordance with section 414(u) of
the Internal Revenue Code.

The computation period shall be the twelve (12) month period commencing of the
Employee’s Employment Commencement Date or Re-Employment Commencement Date, and
anniversaries thereof unless a different computation period is expressly stated.

16.81.     Year of Vesting Service:    As defined in the Exhibit corresponding
to the Employee’s classification and status; provided, however, effective
December 12, 1994, notwithstanding any provision of this Plan to the contrary,
including any Exhibit, service credit





-  100  -

--------------------------------------------------------------------------------

 



with respect to qualified military service will be provided in accordance with
section 414(u) of the Internal Revenue Code.

The computation period shall be the twelve (12) month period commencing on the
Employee’s Employment Commencement Date or Re-Employment Commencement Date, and
anniversaries thereof unless a different computation period is expressly stated.

-  101  -

--------------------------------------------------------------------------------